
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


ASSET PURCHASE AGREEMENT

BY AND AMONG

CHART HOUSE, INC.,

CHART HOUSE ENTERPRISES, INC.,

LCH ACQUISITION, INC.

AND

LANDRY'S RESTAURANTS, INC.

DATED AS OF MAY 17, 2002

A-1

--------------------------------------------------------------------------------



ARTICLE I PURCHASE AND SALE OF ASSETS   A-5   1.1     Sale.   A-5         1.1.1
  Included Assets.   A-5         1.1.2   Excluded Assets.   A-7   1.2    
Purchase.   A-8   1.3     The Purchase Price.   A-8         1.3.1   Purchase
Price.   A-8         1.3.2   Payment at Closing.   A-8         1.3.3   Net
Adjustment.   A-8         1.3.4   Allocation of Purchase Price.   A-10   1.4    
Liabilities.   A-10         1.4.1   Assumption of Liabilities.   A-10        
1.4.2   Excluded Liabilities.   A-10   1.5     Prorations.   A-10   1.6    
Stock Sale.   A-11
ARTICLE II CLOSING ITEMS TO BE DELIVERED AND THIRD PARTY CONSENTS
 
A-11   2.1     Closing.   A-11   2.2     Items to be Delivered at Closing.  
A-11
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
A-13   3.1     Representations and Warranties of Seller and CHE.   A-13        
3.1.1   Organization and Qualification; Subsidiaries.   A-13         3.1.2  
Certificate of Incorporation and By-Laws.   A-13         3.1.3   Authority
Relative to This Agreement.   A-13         3.1.4   No Conflict; Required Filings
and Consents; Landlord's Consents.   A-14         3.1.5   SEC Filings; Financial
Statements.   A-14         3.1.6   Absence Of Certain Changes Or Events.   A-15
        3.1.7   No Undisclosed Liabilities.   A-15         3.1.8   Absence of
Litigation.   A-15         3.1.9   Proxy Statement.   A-15         3.1.10  
Fairness Opinion of Financial Adviser.   A-16         3.1.11   Brokers.   A-16  
      3.1.12   Certain Restrictions Not Applicable.   A-16         3.1.13   Vote
Required.   A-16         3.1.14   Title to Properties.   A-16         3.1.15  
Ownership of Tangible Assets.   A-16         3.1.16   Contracts.   A-16        
3.1.17   Real Property.   A-17         3.1.18   Intellectual Property.   A-18  
      3.1.19   Permits.   A-18         3.1.20   Tax Matters.   A-19        
3.1.21   Benefit Plans.   A-19         3.1.22   Compliance with Applicable Laws.
  A-19         3.1.23   Compliance with Environmental Law.   A-20         3.1.24
  Employee and Labor Matters.   A-20         3.1.25   Transactions with
Affiliates.   A-20         3.1.26   VIP Diners Cards.   A-21         3.1.27  
Insurance.   A-21         3.1.28   COBRA Continuation.   A-21

A-2

--------------------------------------------------------------------------------

  3.2     Representations and Warranties of Purchaser and Parent.   A-21        
3.2.1   Organization and Qualification.   A-21         3.2.2   Authority
Relative to This Agreement.   A-21         3.2.3   No Conflict, Required Filings
and Consents.   A-21         3.2.4   Proxy Statement.   A-22         3.2.5  
Brokers.   A-22         3.2.6   Financing.   A-22         3.2.7   SEC Filings.  
A-22         3.2.8   No Business Activities.   A-22   3.3     Survival of
Representations, Warranties and Agreements.   A-23
ARTICLE IV AGREEMENTS PENDING CLOSING
 
A-23   4.1     Agreements of Seller and CHE Pending the Closing.   A-23        
4.1.1   Business in the Ordinary Course.   A-23         4.1.2   Existing
Condition.   A-24         4.1.3   Update Schedules.   A-25         4.1.4   Proxy
Statement.   A-25         4.1.5   Stockholder Approval.   A-25         4.1.6  
Commercially Reasonable Efforts.   A-25         4.1.7   Access to Information
and Personnel.   A-26         4.1.8   Maintenance of Insurance; Damages.   A-26
        4.1.9   Notice of Offers.   A-26   4.2     Agreements of Purchaser and
Parent Pending the Closing.   A-27         4.2.1   Commercially Reasonable
Efforts.   A-27         4.2.2   Proxy Statement.   A-27   4.3    
Confidentiality.   A-27
ARTICLE V CONDITIONS PRECEDENT TO THE CLOSING
 
A-28   5.1     Conditions Precedent to Purchaser's and Parent's Obligations.  
A-28         5.1.1   Representations and Warranties True as of the Closing Date.
  A-28         5.1.2   Compliance with this Agreement.   A-28         5.1.3   No
Injunctions or Restraints.   A-28         5.1.4   Consents and Approvals.   A-28
        5.1.5   Material Adverse Change.   A-28         5.1.6   Non-Solicitation
Agreements.   A-28         5.1.7   Gift Certificates and Other Perquisites.  
A-28         5.1.8   Certificates of Tax Authorities.   A-28         5.1.9  
Closing Deliveries:   A-29         5.1.10   Deposit Letters.   A-29   5.2    
Conditions Precedent to the Obligations of Seller and CHE.   A-29         5.2.1
  Representations and Warranties True as of the Closing Date.   A-29        
5.2.2   Compliance with this Agreement.   A-29         5.2.3   No Injunctions or
Restraints.   A-29         5.2.4   Consents and Approvals.   A-29         5.2.5
  Stockholder Approval.   A-30

A-3

--------------------------------------------------------------------------------


ARTICLE VI INDEMNIFICATION
 
A-30   6.1     Indemnification by Seller and CHE.   A-30   6.2    
Indemnification by Purchaser and Parent.   A-30   6.3     Indemnification
Procedures.   A-30   6.4     Reduction of Losses.   A-31   6.5     Subrogation.
  A-31   6.6     Exclusive Remedy.   A-32   6.7     Limitation and Expiration.  
A-32   6.8     No Consequential Damages.   A-32
ARTICLE VII ADDITIONAL AGREEMENTS
 
A-33   7.1     Employee Matters.   A-33   7.2     Maintenance of Books and
Records.   A-34   7.3     Payments Received.   A-35   7.4     Use of Name.  
A-35   7.5     Publicity.   A-35   7.6     No Solicitation of Other Offers.  
A-35   7.7     Sales and Liquor Taxes.   A-37   7.8     Further Assurances,
Post-Closing Cooperation.   A-37
ARTICLE VIII MISCELLANEOUS
 
A-37   8.1     Termination.   A-37   8.2     Effect of Termination and
Abandonment.   A-38   8.3     Payment of Certain Fees upon Termination.   A-38  
8.4     Bulk Sales Law.   A-38   8.5     Sales, Transfer and Documentary Taxes,
etc.   A-38   8.6     Expenses.   A-38   8.7     Contents of Agreement;
Amendments.   A-39   8.8     Assignment and Binding Effect.   A-39   8.9    
Waiver.   A-39   8.10     Notices.   A-39   8.11     Governing Law.   A-40  
8.12     No Benefit to Others.   A-40   8.13     Headings, Gender and "Person".
  A-40   8.14     Schedules and Exhibits.   A-40   8.15     Severability.   A-40
  8.16     Counterparts; Facsimile Signatures.   A-40   8.17     CHE Guarantee.
  A-40   8.18     Parent Guarantee.   A-41   8.19     No Strict Construction.  
A-41   8.20     Jurisdiction and Service of Process.   A-41   8.21     Trial.  
A-41   8.22     Knowledge.   A-42   8.23     Attorney's Fees.   A-42

A-4

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT (the "Agreement"), is made and entered
into as of this 17th day of May, 2002, by and among Chart House, Inc., a
Delaware corporation ("Seller"), Chart House Enterprises, Inc., a Delaware
corporation ("CHE"), Landry's Restaurants, Inc, a Delaware corporation
("Parent"), and LCH Acquisition, Inc., a Delaware corporation and a direct or
indirect wholly-owned subsidiary of Parent ("Purchaser").

W I T N E S S E T H:

        A. Seller has been and is engaged in the business of operating Chart
House restaurants and one Peohe's restaurant, located at the locations listed on
Exhibit A attached hereto (such business being referred to herein as the
"Business" and such locations being referred to herein as the "Premises");

        B. CHE owns all of the outstanding capital stock of Seller and certain
assets used in connection with the Business;

        C. Purchaser desires to acquire and assume from Seller and CHE, and
Seller and CHE desire to sell and assign to Purchaser, certain assets and
liabilities of the Business, all upon and subject to the terms and conditions
hereinafter set forth;

        D. Parent owns all of the outstanding capital stock of Purchaser and
will receive substantial benefit as a result of the performance by Seller of its
obligations under this Agreement; and

        E. Capitalized terms used but not defined in the body of the Agreement
have the respective meanings set forth in Annex 1.

        NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants, representations, warranties and agreements herein contained, and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:


ARTICLE I

PURCHASE AND SALE OF ASSETS


        1.1    Sale.    At the Closing, and except as otherwise specifically
provided in this Section 1.1, Seller or CHE, as applicable, shall grant, sell,
convey, assign, transfer and deliver to Purchaser, upon and subject to the terms
and conditions of this Agreement, all right, title and interest of Seller or
CHE, as applicable, in and to all of the assets, properties and rights set forth
in Section 1.1.1 (which assets, properties and rights are herein sometimes
called the "Assets"), in all cases free and clear of all Liens other than
Permitted Liens.

        1.1.1    Included Assets.    The Assets shall include, without
limitation, the following assets, properties and rights of Seller (and, as
applicable, CHE) used in the conduct of, or generated by or constituting, the
Business but shall not include the Excluded Assets:

        (a) all of the real property leases held by CHE or Seller (including all
rights under lease) and used in the operation or conduct of the Business which
are identified on Exhibit A-1 hereto (the "Leases"), together with all leasehold
improvements owned by CHE or Seller that are located in or on such leasehold
interests, subject to the Leases relating thereto, including, without
limitation, all security deposits, utility deposits and any other deposits (the
"Leased Property").

        (b) all tenements, hereditaments, easements, rights-of-way, rights,
licenses, patents, rights of ingress and egress, reversionary interests,
privileges and appurtenances belonging, pertaining or relating to the Leased
Property, any and all rights to the present or future use of wastewater,
wastewater capacity, drainage, water or other utility facilities relating to the

A-5

--------------------------------------------------------------------------------




Leased Property, including, without limitation, all reservations of or
commitments or letters covering any such use in the future, whether now owned or
hereafter acquired, and the entire right, title and interest of Seller, if any,
in, to and under all streets, ways, alleys, passages, strips, gores, pipes,
pipelines, sewers, sewer rights, ditches, waters, water courses, water rights
and powers, air rights, railroad sidings, minerals, mineral rights and mineral
interests adjoining, upon, above, in, under or pertaining to the Leased
Property; all options and rights to purchase or otherwise acquire real property
that is adjacent to or nearby the Leased Property, and all claims or demands
whatsoever of CHE or Seller, either in law or in equity, with respect to the
Leased Property, including, without limitation, any unpaid awards to be made
relating thereto, including any unpaid awards or damages payable by reason of
damage thereto or by reason of a widening of any adjoining streets or roads or a
changing of the grade with respect to same, but in each case only to the extent
Seller or CHE or any subsidiary of either owns and has the right to convey the
same to Purchaser.

        (c) all appliances, kitchen equipment, office equipment and other
equipment, tools, spare parts, signage, decor items, furniture, furnishings,
leasehold improvements, dinnerware, glassware, flatware, linens and other
tangible personal property located at the Premises or relating to the Business
or the Assets or which were used in any closed or abandoned Chart House
Restaurant and which are owned by CHE or Seller and not currently being used in
another restaurant;

        (d) all food and beverages, including alcoholic beverages, whether
opened or unopened, all other raw materials and ingredients, packing materials
and all other inventories (together, the "Inventory") and all office and other
supplies relating to the Business;

        (e) all rights of Seller under any written or oral contract, agreement,
lease (other than the Leases), instrument, license agreement or other agreement
relating to the Business (including, without limitation, the Material Contracts)
(together with the Leases, hereinafter the "Assigned Contracts"). A list of all
Assigned Contracts, excluding the Leases, are set forth on Schedule 1.1.1(e) ;

        (f) all transferable governmental licenses, registrations, certificates
of occupancy or other permits or approvals of any nature of CHE or Seller or any
of its subsidiaries relating to the Business ("Permits");

        (g) all rights of Seller and CHE under any trademark, service mark,
trade dress, trade name, copyright or slogan relating to the Business, whether
registered or unregistered, and any similar or equivalent rights to the
foregoing anywhere in the world, and any applications therefor including,
without limitation, those items set forth on Schedule 1.1.1(g) hereto;

        (h) all technologies, methods, data bases, trade secrets, know-how,
manufacturing and other processes, inventions, formulae, recipes, process sheets
and mixing instructions and other intellectual property used in the Business or
under development for use in the Business;

        (i) all computer hardware, software (including documentation and related
object and source codes), software licenses and peripherals of CHE or Seller
relating to or used in the Business and listed on Schedule 1.1.1(i) hereto;

        (j) all of Seller's or CHE's books, records, papers and instruments of
whatever nature and wherever located that relate to the Business or any of the
Assets or which are required or necessary in order for Purchaser to conduct the
Business from and after the Closing Date in the manner in which it is presently
being conducted, including, without limitation, blueprints, specifications,
plats, maps, surveys, building and machinery diagrams, correspondence from any
lessor relating to any of the Leased Property, all Lease files, accounting and
financial records, maintenance and production records, recipe books, operating
and policy manuals, personnel and labor relations records, environmental records
and reports, sales and property Tax records

A-6

--------------------------------------------------------------------------------




and returns, sales records, customer lists, records relating to suppliers,
marketing brochures, but excluding income Tax records and returns and corporate
minute book and stock records.

        (k) all rights or choses in action, including, without limitation all
rights under express or implied warranties, representations and guaranties
relating to the Assets;

        (l) all information, files, records, data, plans and recorded knowledge
related to the foregoing;

        (m) all telephone numbers and telephone listings of Seller;

        (n) all cash on hand in the Seller's restaurants on the Closing Date;

        (o) all goodwill of the Business; and

        (p) all assets, artwork, advertising material, equipment, furniture and
fixtures, boat and other models, software, brochures, testimonials, pictures,
etc., located in the corporate offices, warehouses, or otherwise and relating to
the Business or the Assets and excluding those assets listed on
Schedule 1.1.2(f).

        1.1.2    Excluded Assets.    Notwithstanding the foregoing, the Assets
shall not include any of the following (the "Excluded Assets"):

        (a) the certificate of incorporation, minute books, Tax Returns, books
of account or other records having to do with the organization of Seller or CHE;

        (b) the rights which accrue or will accrue to Seller or CHE under this
Agreement;

        (c) any bank accounts or lock boxes of Seller or CHE;

        (d) any cash or cash equivalents (including marketable securities and
short-term investments) and other securities held by Seller or CHE (other than
cash on hand in the Seller's restaurants on the Closing Date);

        (e) all insurance policies of Seller or CHE;

        (f) any assets located at, on or in CHE's corporate headquarters at 640
N. LaSalle Street, Chicago, Illinois 60610 which are specifically referenced in
Schedule 1.1.2(f);

        (g) the rights of Seller and CHE under any Contract, other than the
Assigned Contracts (the "Excluded Contracts");

        (h) the other assets, properties or rights, if any, set forth on
Schedule 1.1.2;

        (i) any assets relating to any "employee benefit plans" as defined by
Section 3(3) of the ERISA, all specified fringe benefit plans as defined in
Section 6039D of the Code, and all other bonus, incentive compensation, deferred
compensation, profit sharing, stock option, stock appreciation right, stock
bonus, stock purchase, employee stock ownership, savings, severance,
supplemental unemployment, layoff, salary continuation, retirement, pension,
health, life insurance, dental, disability, accident, group insurance, vacation,
holiday, sick leave, fringe benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract,
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten), and any trust, escrow or other agreement
related thereto, which currently is sponsored, established, maintained or
contributed to or required to be contributed by CHE or any of its Subsidiaries
or for which CHE or any of its Subsidiaries has any liability, contingent or
otherwise (collectively, the "Corporation Benefit Plans"); and

        (j) all assets of CHE or any of its Subsidiaries relating to any Angelo
and Maxie's restaurants;

A-7

--------------------------------------------------------------------------------




        (k) all prepaid rentals, other prepaid expenses, bonds and financial
assurance requirements, and other current assets; and

        (l) all accounts receivable arising prior to Closing recorded or
otherwise (including rebates, volume incentives, marketing funds, etc.) of CHE
or Seller and all other rights of CHE or Seller to payment for goods sold or
leased or for services rendered, including without limitation those which are
not evidenced by instruments or chattel paper, whether or not they have been
written off or reserved against as a bad debt or doubtful account in the Latest
Balance Sheet relating to the Business; together with all instruments and all
documents of title representing any of the foregoing, and all rights, title,
security and guaranties in favor of Seller with respect to any of the foregoing.

        1.2    Purchase.    At the Closing hereunder, Purchaser shall purchase
the Assets from Seller or CHE, as the case may be, upon and subject to the terms
and conditions of this Agreement and in reliance on the representations,
warranties, covenants and agreements of Seller and CHE contained herein, in
exchange for the Purchase Price. In addition, Purchaser shall assume at the
Closing and agree to pay, discharge or perform, as appropriate, certain
liabilities and obligations of Seller only to the extent and as provided in
Section 1.4 of this Agreement. Except as specifically provided in Section 1.4
hereof, Purchaser shall not assume and shall not be responsible for any
liabilities or obligations of the Business, the Assets, CHE, or Seller.

        1.3    The Purchase Price.    

        1.3.1    Purchase Price.    The Purchase Price shall be an amount equal
to $45,500,000, subject to adjustment as provided in Sections 1.3.3 and 1.5 (the
"Purchase Price").

        1.3.2    Payment at Closing.    On the Closing Date, Purchaser shall pay
to Seller the Purchase Price (as adjusted pursuant to Sections 1.3.3 and 1.5) by
wire transfer to such bank account as shall be designated in writing by Seller
to Purchaser.

        1.3.3    Net Adjustment.    

        (a) At least two Business Days prior to the Closing Date, Seller shall
deliver to Purchaser a statement (the "Estimated Assumed Current Assets
Statement") of the estimated Assumed Current Assets of the Business as of the
Closing Date (the "Estimated Assumed Current Assets"). As used herein, "Assumed
Current Assets" shall be equal to the sum of Seller's net Inventory (valued at
cost on a FIFO basis) and cash on hand in the Seller's restaurants on the
Closing Date. The Purchase Price payable pursuant to Section 1.3.1 hereof shall
be increased or decreased dollar for dollar by the amount of the difference
between the Estimated Assumed Current Assets and base amount set forth on
Schedule 1.3.3(a). On the Closing Date, Seller shall take a complete physical
count of the Inventory of the Business and Purchaser or its representatives
shall be permitted to observe such physical count being taken. Set forth on
Schedules 1.4.1(a)(ii) and (iii) (collectively the "Liabilities Schedules") are
the estimated liabilities of Seller for gift certificates and accrued vacations
as of the Closing Date (the "Estimated Assumed Closing Date Liabilities"). To
the extent the aggregate liabilities for gift certificates and accrued vacations
as of the Closing Date (the "Assumed Closing Date Liabilities") are different
from those set forth on the Liabilities Schedules, the Purchase Price payable
pursuant to Section 1.3.1 shall be increased or decreased dollar for dollar by
the amount of such difference. Within fifteen (15) days after the Closing Date,
Seller shall deliver to Purchaser a statement (the "Assumed Closing Statement")
indicating the actual Assumed Current Assets as of the Closing Date (the
"Closing Assumed Current Assets") and the actual Assumed Closing Date
Liabilities. Purchaser and its representatives shall have the right to review
all work papers, data, programs and procedures used to prepare the Assumed
Closing Statement and shall have the right to perform any other reasonable
procedures necessary to verify the accuracy thereof. Each Party shall bear its
own expenses incurred in connection with the above procedures.

A-8

--------------------------------------------------------------------------------

        (b) Unless Purchaser, within fifteen (15) days after delivery to
Purchaser of the Assumed Closing Statement, notifies Seller in writing that it
objects to the Assumed Closing Statement, and specifies the basis for such
objection, such Assumed Closing Statement shall become final, binding and
conclusive upon the Parties for purposes of this Agreement. If Purchaser and
Seller are unable to resolve any objections to the Assumed Closing Statement
within fifteen (15) days after any such notification has been given by
Purchaser, any Party hereto shall have the option to refer the dispute to
Deloitte & Touche (the "Independent Accounting Firm"). If for any reason the
Independent Accounting Firm is unavailable to resolve such dispute between
Purchaser and Seller and if Purchaser and Seller are also unable to mutually
agree upon the designation of a nationally recognized public accounting firm
within five (5) days after the dispute has been referred to the Independent
Accounting Firm pursuant to the preceding sentence, any Party hereto may
thereafter request that the American Arbitration Association ("AAA") make such
designation. The accounting firm so designated will make a determination as to
each of the items in dispute, which determination shall be final, conclusive and
binding upon each of the Parties hereto. Purchaser and Seller shall cooperate
with each other and with each other's authorized representatives in order to
resolve any and all matters in dispute under this Section 1.3.3 as soon as
practicable, and Purchaser and Seller shall share equally the fees and expenses
of the Independent Accounting Firm and, if applicable, the accounting firm
mutually agreed by the Parties or otherwise designated by AAA.

        (c) If (i) the amount of the Closing Assumed Current Assets are lower
than the amount of the Estimated Assumed Current Assets and/or (ii) the
Estimated Assumed Closing Date Liabilities are higher than the Assumed Closing
Date Liabilities then (iii) the Purchase Price shall be decreased dollar for
dollar by the amount of such difference. In such event, at Purchaser's election:
(i) Purchaser shall offset such amount by any amounts Purchaser owes Seller in
accordance with Section 1.4.1(a)(i), or (ii) Seller shall remit the amount of
such difference to Purchaser in cash, in each case with interest at a rate per
annum equal to the prime rate announced from time to time by Citibank (the
"Agreed Rate") from the Closing Date to the date of payment, within five
(5) days after delivery to Purchaser of the Closing Assumed Current Asset
Statement as provided above; provided, however, that acceptance by Purchaser of
such payment shall not constitute a waiver of Purchaser's right to object to the
Closing Assumed Current Asset Statement during the fifteen (15) day period
following its delivery. If Purchaser does raise an objection and if resolution
of such objection results in a further payment due from Seller to Purchaser,
payment of such additional amount, with interest at the Agreed Rate, from the
Closing Date to the date of payment, shall be made to Purchaser within five
(5) days following final resolution of such objection.

        (d) If (i) the amount of the Closing Assumed Current Assets exceed the
amount of the Estimated Assumed Current Assets and/or (ii) the Estimated Assumed
Closing Date Liabilities are lower than the Assumed Closing Date Liabilities
then (iii) the Purchase Price shall be increased dollar for dollar by the amount
of such excess. In such event, at Seller's election: (i) Seller shall offset
such amount by any amounts Seller owes Purchaser or (ii) Purchaser shall within
five (5) days after the expiration of the fifteen (15) day period referred to
above, or if Purchaser contests the Closing Assumed Current Asset Statement,
within five (5) days after final resolution of such objection, remit to Seller
the amount of such difference, together with interest thereon at the Agreed
Rate, from the Closing Date to the date of payment.

        (e) The amounts due from Purchaser to Seller or from Seller to Purchaser
pursuant to paragraphs (c) and (d) hereof shall be netted to provide for one sum
due from one Party to the other.

        (f) Except as otherwise set forth in this Section 1.3.3, any undisputed
or resolved amounts under this Section 1.3.3 shall be payable within five
(5) days of the date such amount is

A-9

--------------------------------------------------------------------------------




determined to be undisputed or resolved, with interest at the Agreed Rate, even
if other amounts continue to be disputed and unresolved.

        1.3.4    Allocation of Purchase Price.    The Purchase Price and the
liabilities assumed by Purchaser in accordance with Section 1.4 hereof shall be
allocated among the Assets acquired hereunder in accordance with the
requirements of Section 1060 of the Internal Revenue Code, and in accordance
with Schedule 1.3.4 hereto. Purchaser shall prepare such Schedule of such
allocations and present it to Seller at least two (2) days prior to the Closing
Date. Seller and Purchaser hereby covenant and agree not to take a position on
any income tax return, before any governmental agency charged with the
collection of an income tax, or in any judicial proceeding that is in any way
inconsistent with the terms of this Section 1.3.4 or Schedule 1.3.4.

        1.4    Liabilities.    

        1.4.1    Assumption of Liabilities.    At the Closing, subject to the
terms of this Agreement, including Section 1.4.2 hereof, Purchaser shall assume
and agree to pay, discharge or perform, as appropriate, when due and payable and
otherwise in accordance with the relevant governing agreements, the following
(and only the following) liabilities and obligations of Seller (the "Assumed
Liabilities"):

        (a) all trade payables set forth on Schedule 1.4.1(a)(i); (ii) all
liabilities arising out of previously issued gift certificates as set forth on
Schedule 1.4.1(a)(ii); and (iii) all accrued vacation as set forth on
Schedule 1.4.1(a)(iii);

        (b) all liabilities and obligations of Seller in respect of the Assigned
Contracts arising after the Closing Date;

        (c) all liabilities and obligations under the Permits;

        (d) all liabilities and obligations under or arising from the Permitted
Liens; and

        (e) all liabilities and obligations incurred in, resulting from or
arising out of the use, operation, ownership or control of the Assets or the
operation of the Business after the Closing Date.

        1.4.2    Excluded Liabilities.    Other than the Assumed Liabilities,
Purchaser shall not assume, pay, discharge, perform or in any way be responsible
or liable for any liabilities or obligations of Seller or CHE, whether fixed or
unfixed, known or unknown, asserted or unasserted (the "Excluded Liabilities").

        1.5    Prorations.    On the Closing Date all obligations and
liabilities listed below relating to the Business and/or Assets will be prorated
as of the Closing Date, with Seller liable to Purchaser therefor to the extent
such items relate to any time period up to and including the day prior to the
Closing Date and Purchaser liable to Seller therefor to the extent such items
relate to any time period commencing on or after the Closing Date: personal
property, real estate, occupancy and water taxes, if any, on or with respect to
the Business and/or Assets; rents, taxes and similar items payable by Seller
under any Assigned Contract; the amount of any license or registration fees paid
to a Governmental Authority with respect to any Permits which are being assigned
or transferred hereunder; the amount of sewer rents and charges for water,
telephone, electricity and other utilities and fuel; and any other items which
are normally prorated in connection with similar transactions. Seller agrees to
furnish Purchaser with such documents and other records as Purchaser reasonably
requests in order for Purchaser to calculate all adjustments and prorations
pursuant to this Section 1.5. The amount of such prorations owed by Purchaser or
Seller pursuant to this Section 1.5 shall be paid to Purchaser by Seller or to
Seller by Purchaser, as the case may be, on the Closing Date and shall be
treated as an adjustment to the Purchase Price paid by Purchaser to Seller on
the Closing Date. If current payments with respect to items to be prorated
pursuant to this Section 1.5 are not ascertainable on the Closing Date, such
payments shall be prorated on the basis of the most recently ascertainable bill
therefor and

A-10

--------------------------------------------------------------------------------

shall be reprorated between Seller and Purchaser within 30 days after the
Closing Date and a cash settlement shall be made promptly thereafter on an item
by item basis.

        1.6    Stock Sale.    Notwithstanding anything in this Agreement to the
contrary, if CHE or Parent shall so elect, CHE and Seller shall transfer and
assign all or a portion of the Assets to a newly formed direct or indirect
Subsidiary of CHE ("Newco") and at the Closing, shall sell, transfer and assign
all of the outstanding Stock of Newco to Purchaser (the "Stock Sale") in full
satisfaction of the obligations of CHE and Seller to sell, transfer and assign
such Assets to Purchaser under this Agreement. In such event, the Parties shall
enter into such amendments to this Agreement as shall be necessary or
appropriate to effectuate the Stock Sale. In connection with the Stock Sale,
Seller shall, at the request of Parent or Purchaser, timely execute and deliver
to Parent or Purchaser an election under Section 338(h)(10) of the Internal
Revenue Code and under any comparable provisions of state and local law with
respect to the purchase of the shares of Newco's stock, provided that Purchaser
and Parent shall have indemnified and held harmless Seller and CHE with respect
to any additional taxes payable to the extent the same results from such
election. For this purpose, the Purchase Price and the liabilities assumed by
Purchaser in accordance with Section 1.4 hereof shall be allocated among the
Assets acquired hereunder in accordance with the requirements of Section 338 of
the Internal Revenue Code and the regulations thereunder, and in accordance with
Schedule 1.3.4 hereto.


ARTICLE II

CLOSING ITEMS TO BE DELIVERED AND THIRD PARTY CONSENTS


        2.1    Closing.    The closing (the "Closing") of the sale and purchase
of the Assets shall take place on the date of, and immediately following, the
CHE Stockholders' Meeting or upon the later satisfaction or waiver of the
conditions set forth in Article V of this Agreement, at the offices of Haynes
and Boone, LLP, 1000 Louisiana Street, Suite 4300, Houston, Texas 77002, or on
such other date and at such other place as the Parties may mutually agree. The
date of the Closing is sometimes herein referred to as the "Closing Date."

        2.2    Items to be Delivered at Closing.    At the Closing and subject
to the terms and conditions herein contained:

        (a)  Seller or CHE, as the case may be, shall deliver to Purchaser the
following:

        (i)    a duly executed bill of sale and assignment in the form of
Exhibit B hereto;

        (ii)  a duly executed assignment of United States trademarks in the form
of Exhibit C hereto;

        (iii)  a duly executed counterpart original of an assignment in respect
of each of the Leases including an assignment of rights under any subordination,
non-disturbance, attornment agreement in the form of Exhibit D hereto (the
"Lease Assignments");

        (iv)  a duly executed counterpart original of an undertaking whereby
Purchaser assumes and agrees to pay, discharge or perform, as appropriate, the
Assumed Liabilities in the form of Exhibit E hereto (the "Assumption
Agreement");

        (v)  a duly executed counterpart original of a Transition Services
Agreement in a form to be mutually agreed to by the Parties prior to the Closing
(the "Transition Services Agreement");

A-11

--------------------------------------------------------------------------------





        (vi)  a duly executed opinion of Seyfarth Shaw, dated the Closing Date,
counsel to Seller in the form of Exhibit F hereto;

        (vii) a duly executed certificate of an officer of Seller dated the
Closing Date, certifying that the conditions specified in Sections 5.1.1 and
5.1.2 hereof have been fulfilled;

        (viii)  duly executed certificates of the Secretary of each of Seller
and CHE certifying (A) resolutions of the directors and stockholders of Seller
and CHE approving this Agreement and the transactions contemplated hereby
(together with an incumbency and signature certificate regarding the officer
signing on behalf of Seller or CHE, as the case may be), and (B) the certificate
of incorporation and bylaws of Seller or CHE, as the case may be;

        (ix)  all of the information, files, records, data, plans and recorded
knowledge belonging to Seller which are part of the Assets; and

        (x)  to the extent the same are reasonably available as of the Closing,
any and all UCC-3 termination statements or amendments or other documents needed
to release or transfer any Liens on, or other security interests in, the Assets,
other than the Permitted Liens;

        (xi)  the consents required of those Landlords listed on
Schedule 2.2(a)(xi) ("Landlord's Consents") to any assignment contemplated by
this Agreement;

        (xii) an affidavit pursuant to FIRPTA in the form of Exhibit G hereto;

        (xiii)  such agreements, in a form reasonably acceptable to the Parties,
including indemnities, to allow for the continuous uninterrupted service of
alcoholic beverages by Parent or Purchaser on each of the Leased Properties; and

        (xiv)   those items set forth in Section 5.1.9.

and simultaneously with such delivery, Seller shall take all such steps as may
be required to put Purchaser in actual possession and operating control of the
Assets. Seller will effectuate delivery of the Assets by allowing Purchaser
access thereto at the Premises, any warehouse location or at the corporate
offices, as applicable. Purchaser shall remove the Assets located at the
corporate offices as soon as practicable, but no later than 30 days following
the Closing Date.

        (b)  Purchaser shall deliver to Seller the following:

        (i)    the Purchase Price in accordance with Section 1.3.2 hereof;

        (ii)  a duly executed counterpart original of each of the Lease
Assignments;

        (iii)  a duly executed counterpart original of the Assumption Agreement;

        (iv)  a duly executed counterpart original of the Transition Services
Agreement;

        (v)  a duly executed opinion of Haynes and Boone, LLP, counsel to
Purchaser and Parent, dated the Closing Date, in the form of Exhibit H hereto;

        (vi)  a duly executed certificate of an officer of Purchaser dated the
Closing Date, certifying that the conditions specified in Sections 5.2.1 and
5.2.2 of this Agreement have been fulfilled; and

        (vii) duly executed certificates of the Secretary of each of Purchaser
and Parent certifying (A) resolutions of the directors of Purchaser and Parent
approving this

A-12

--------------------------------------------------------------------------------




Agreement and the transactions contemplated hereby (together with an incumbency
and signature certificate regarding the officer signing on behalf of Purchaser
or Parent, as the case may be), and (B) the certificate of incorporation and
bylaws of Purchaser or Parent, as the case may be; and

        (viii)  such agreements, in a form reasonably acceptable to the Parties,
including indemnities, to allow for the continuous uninterrupted service of
alcoholic beverages by Parent or Purchaser on each of the Leased Properties.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        3.1    Representations and Warranties of Seller and CHE.    Except as
set forth in the Seller's Disclosure Schedule to be delivered by CHE and Seller
to Parent and Purchaser on the date hereof, which sets forth certain disclosures
concerning CHE and the Seller and its business (the "Seller's Disclosure
Schedule"), each section of which only qualifies the correspondingly numbered
representation or warranty in this Article III, Seller and CHE hereby jointly
and severally represent and warrant to Purchaser and Parent as follows:

        3.1.1    Organization and Qualification; Subsidiaries.    CHE, Seller
and each of their respective subsidiaries are corporations duly organized,
validly existing and in good standing under the respective laws of the
jurisdictions of their incorporation, except where the failure to be so
organized, existing and in good standing would not reasonably be expected to
have, and does not have, individually or in the aggregate, a Material Adverse
Effect. CHE, Seller and each of their respective subsidiaries have the requisite
corporate power and authority necessary to own, lease and operate the properties
they purport to own, lease or operate and to carry on their business as it is
now being conducted, except where the failure to have such power and authority
would not reasonably be expected to have, or does not have, individually or in
the aggregate, a Material Adverse Effect, and each of CHE, Seller and each of
their respective subsidiaries is duly qualified and in good standing to do
business in each jurisdiction in which such qualification is necessary because
of the nature of the business conducted by it, except where the failure to be so
qualified would not have a Material Adverse Effect.

        3.1.2    Certificate of Incorporation and By-Laws.    CHE has heretofore
made available to Purchaser a true, complete and correct copy of its Restated
Certificate of Incorporation, as amended, (the "Restated Certificate of
Incorporation") and Amended and Restated By-Laws (the "Amended and Restated
By-Laws"), each as amended to date, and has furnished or made available to
Parent the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of each of its Subsidiaries (the "Subsidiary
Documents"). Such Restated Certificate of Incorporation, Amended and Restated
By-Laws and Subsidiary Documents are in full force and effect.

        3.1.3    Authority Relative to This Agreement.    Each of CHE and Seller
has all necessary corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by CHE and Seller and the consummation by CHE and Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of CHE and Seller, and no other corporate
proceedings on the part of CHE or Seller are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby, other than the
approval of this Agreement by the holders of a majority of the outstanding
shares of CHE's common stock, par value $.01 per share (the "Common Stock") and
CHE's preferred stock, par value $1.00 per share (the "Preferred Stock")
entitled to vote in

A-13

--------------------------------------------------------------------------------




accordance with the Delaware General Corporation Law (the "DGCL") and CHE's
Restated Certificate of Incorporation and Amended and Restated By-Laws (the
"Required Company Vote"). The Board of Directors of CHE (the "Board") has
approved this Agreement and the transactions contemplated hereby and declared
the advisability thereof. This Agreement has been duly and validly executed and
delivered by CHE and Seller and, assuming the due authorization, execution and
delivery by Parent and Purchaser, constitutes a legal, valid and binding
obligation of CHE and Seller enforceable against each of them in accordance with
its terms.

        3.1.4    No Conflict; Required Filings and Consents; Landlord's
Consents.    

        (a)  The execution and delivery of this Agreement by CHE and Seller does
not, and the performance of this Agreement by CHE and Seller will not,
(i) conflict with or violate the Restated Certificate of Incorporation or
Amended and Restated By-Laws of CHE or any Subsidiary Document or (ii) conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to CHE or any of its subsidiaries or by which its or any of their respective
properties is bound or affected, except in the case of (ii) only, for any such
conflicts, violations, breaches, defaults or other occurrences that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (b)  The execution and delivery of this Agreement by CHE and Seller does
not, and the performance of this Agreement by CHE and Seller will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any national, federal, state, provincial or local governmental,
regulatory or administrative authority, agency, commission, court, tribunal,
arbitral body or self-regulated entity, domestic or foreign (collectively, the
"Governmental Authorities"), or any other Person except for (i) (A) applicable
requirements, if any, of the Securities Act of 1933, as amended (the "Securities
Act"), the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
state securities laws ("Blue Sky Laws"), (B) filings with or approvals of
franchise regulatory authorities, licensing boards or agencies under applicable
alcohol and beverage laws and regulations, (C) regulatory filings related to the
operation of the Business, (D) filings under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), to the extent applicable,
(E) filings in connection with any applicable transfer or other taxes in
applicable jurisdictions and, (F) consents and waivers set forth on
Section 3.1.4 of Seller's Disclosure Schedule (collectively the "Required
Consents") or (ii) the Landlord Consents. An otherwise Required Consent shall
not be required where the failure to obtain the Required Consent would not
(A) prevent or materially delay consummation of the transactions contemplated
hereby, (B) otherwise prevent or materially delay CHE or Seller from performing
their obligations under this Agreement, or (C) otherwise reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

        3.1.5    SEC Filings; Financial Statements.    

        (a)  CHE has filed all forms, reports and documents required to be filed
with the SEC since December 31, 2000, including, without limitation, (i) its
Annual Reports on Form 10-K and all quarterly reports on Form 10-Q, (ii) all
proxy statements relating to CHE's meetings of stockholders (whether annual or
special), (iii) all other reports or registration statements filed by CHE with
the SEC since December 31, 2000, and (iv) all amendments and supplements to all
such reports and registration statements filed by CHE with the SEC since
December 31, 2000 (collectively, the "CHE SEC Reports"). CHE SEC Reports
(i) were prepared in all material respects in accordance with the requirements
of the Securities Act or the Exchange Act, as the case may be, and (ii) did not
at the time they were filed (or if amended or superseded by a filing prior to
the date of this Agreement, then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact

A-14

--------------------------------------------------------------------------------

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. None of CHE's Subsidiaries is required to file any forms, reports or
other documents with the SEC or any national securities exchange or quotation
service.

        (b)  Each of the consolidated financial statements (including, in each
case, any related notes and schedules thereto) contained in CHE SEC Reports was
prepared in accordance with U.S. generally accepted accounting principles)
("GAAP") applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto and as permitted by Form 10-Q in the
case of interim unaudited financial statements), and each fairly presents in all
material respects the consolidated financial position of CHE and its
Subsidiaries as at the respective dates thereof and the consolidated results of
their operations and cash flows for the periods indicated.

        (c)  Section 3.1.5(c) of the Seller's Disclosure Schedule contains the
unaudited consolidated balance sheet of CHE as of April 1, 2002 (the "Latest
Balance Sheet") and the related unaudited statement of operations, and cash
flows for the period then ended. The Latest Balance Sheet and the related
financial statements have been prepared from the books and records of CHE in
accordance with GAAP and fairly in all material respects present the financial
condition and results of operations of CHE and its Subsidiaries as of the date
and for the period indicated.

        3.1.6    Absence Of Certain Changes Or Events.    Except as set forth in
CHE SEC Reports, since December 31, 2001, CHE and its Subsidiaries have
conducted the Business in the ordinary course and there has not occurred:
(i) any Material Adverse Effect, (ii) any amendments or changes in the Restated
Certificate of Incorporation or Amended and Restated By-laws of CHE, and
(iii) any sale of a material amount of property of CHE or any of its
Subsidiaries, except sales in the ordinary course of business or that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        3.1.7    No Undisclosed Liabilities.    Neither CHE nor any of its
Subsidiaries has any liabilities (absolute, accrued, contingent or otherwise)
except liabilities (a) reflected in CHE's audited balance sheet as of
December 31, 2001 or disclosed in the notes to CHE's consolidated financial
statements for the period then ended, (b) incurred in the ordinary course of
business and not required under GAAP to be reflected on CHE's audited balance
sheet as of December 31, 2001, (c) incurred since December 31, 2001 in the
ordinary course of business consistent with past practice, (d) incurred in
connection with this Agreement, (e) disclosed in CHE SEC Reports or (f) which
would not reasonably be expected to have, and will not have, individually or in
the aggregate, a Material Adverse Effect.

        3.1.8    Absence of Litigation.    Except as set forth on Section 3.1.8
of Seller's Disclosure Schedule, there are no claims, actions, suits,
proceedings or investigations ("Proceedings") pending or, to the knowledge of
CHE, threatened against the Business or the Assets before any Governmental
Authority or body, domestic or foreign, nor are there, to CHE's knowledge, any
investigations or reviews by any Governmental Authority pending or threatened
against, relating to or affecting, the Business or the Assets that, if adversely
determined, would reasonably be expected to have, or does have, individually or
in the aggregate, a Material Adverse Effect. Neither CHE nor any of its
Subsidiaries is subject to any outstanding order, writ, injunction or decree of
any court or Governmental Authority which, individually or in the aggregate, has
resulted or could reasonably be expected to result in a Material Adverse Effect.

        3.1.9    Proxy Statement.    The proxy statement or similar materials
distributed to CHE's stockholders in connection with the transactions
contemplated hereby (the "Proxy Statement"), including any amendments or
supplements thereto, shall not, at the time filed with the SEC, at the

A-15

--------------------------------------------------------------------------------




time mailed to CHE's stockholders or at the time of CHE Stockholders' Meeting
(as hereinafter defined), contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. The Proxy Statement will comply in all material
respects with the provisions of the Exchange Act. Notwithstanding the foregoing,
CHE makes no representation or warranty with respect to any information provided
by or required to be provided by Parent or Purchaser and/or by their auditors,
legal counsel, financial advisors or other consultants or advisors specifically
for use in the Proxy Statement.

        3.1.10    Fairness Opinion of Financial Adviser.    The Board has
received the fairness opinion of its financial advisor, U.S. Bancorp Piper
Jaffray Inc. ("Piper Jaffray"), to the effect that, as of the date of this
Agreement, the Purchase Price is fair to CHE and Seller from a financial point
of view, and CHE will make available a copy of that opinion to Parent.

        3.1.11    Brokers.    No broker, finder or investment banker (other than
Piper Jaffray) is entitled to any brokerage, finder's or other fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of CHE. Attached as Section 3.1.11 of Seller's
Disclosure Schedule hereto is a complete and correct copy of the agreement
between CHE and Piper Jaffray pursuant to which such firm would be entitled to
any payment relating to the transactions contemplated hereunder.

        3.1.12    Certain Restrictions Not Applicable.    The Board has taken
all actions so that the restrictions contained in Article Eighth of the Restated
Certificate of Incorporation of CHE and the restrictions contained in
Section 203 of the DGCL applicable to a "business combination" (as defined in
such Section 203) will not apply to the execution, delivery or performance of
this Agreement or the consummation of the transactions contemplated by this
Agreement.

        3.1.13    Vote Required.    The Required Company Vote is the only vote
of the holders of any class or series of CHE's capital stock necessary (under
the charter documents of CHE, the DGCL, other Applicable Law or otherwise) to
approve this Agreement and the transactions contemplated hereby.

        3.1.14    Title to Properties.    Seller and CHE, as applicable, have
good title to all of the Assets, free and clear of all material Liens except for
(a) taxes, assessments, governmental charges or levies which are not yet due and
payable, (b) the non-material claims of landlords, carriers, contractors,
materialmen, repairmen, mechanics and similar Persons, (c) any Liens or
imperfections of title which are matters of record, (d) any encroachments or
other facts or conditions that would be revealed by an accurate survey of any of
the Premises, (e) any applicable building and zoning ordinances, and (f) those
items set forth on Section 3.1.14 of Seller's Disclosure Schedule hereto and
(g) the Liens in favor of the Senior Lenders to secure the Senior Debt (any of
the items described in clauses (a) through (g) hereof being referred to herein
as "Permitted Liens").

        3.1.15    Ownership of Tangible Assets.    No Person other than Seller
owns any equipment or other material tangible assets or properties situated on
any of the Leased Property or used in the operation of the Business, except for
items disclosed on Section 3.1.15 of Seller's Disclosure Schedule and items
leased pursuant to the Assigned Contracts.

        3.1.16    Contracts.    

        (a)  Except as set forth on Section 3.1.16(a) of Seller's Disclosure
Schedule, CHE or Seller is not a party to or bound by any Contract that is used
or held for use in, or that arises out of, the operation or conduct of the
Business or the Assets which is not terminable without

A-16

--------------------------------------------------------------------------------

payment or penalty upon no more than sixty (60) days notice and that is (each of
the Contracts listed below being a "Material Contract"):

        (i)    a written employment agreement that has an annual salary in
excess of $75,000, unless terminable at will by CHE or Seller without payment or
penalty;

        (ii)  a Contract with any labor organization, union or association;

        (iii)  a Contract subjecting CHE or Seller to a covenant not to compete;

        (iv)  a Contract with any stockholder, director, officer or Affiliate of
CHE or Seller not previously disclosed in a CHE SEC Report;

        (v)  a lease or similar Contract with any third party under which CHE or
Seller is a lessor or sublessor of, or makes available for use to any Person,
any property or any portion of any of the Premises;

        (vi)  a Contract (excluding a purchase order), involving payment by CHE
or Seller of more than $25,000, other than sales orders entered into in the
ordinary course of business after the date of this Agreement and not in
violation of this Agreement;

        (vii) a Contract (including a sales order) involving the obligation of
CHE or Seller to deliver products or services for payment of more than $25,000;

        (viii)  a franchise, management, royalty license or joint venture
agreement;

        (ix)  an agreement, arrangement or understanding (written or oral) with
any other Person which CHE or the Seller (i) provides capital, surplus, balance
sheet or any other form of economic or financial support to such other Person;
or (ii) guaranties the obligations of, or performance of any acts, by such other
Person; or

        (x)  a Contract other than as set forth above to which CHE or Seller is
a party or by which it or any of the Assets are bound or subject that is
material to the continued operation of the Business as presently conducted.

        (b)  Except as set forth in Section 3.1.16(b) of Seller's Disclosure
Schedule, all Material Contracts are to CHE and Seller's knowledge in full force
and effect, except to the extent the enforceability thereof may be affected by
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws or general principles of equity. Except as set forth on Section 3.1.16(b)
of Seller's Disclosure Schedule, CHE or Seller is not on notice that it is (with
or without the lapse of time) in breach or default in any material respect under
any Material Contract and, to the knowledge of CHE or Seller, no other party to
any material Contract is (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect thereunder. CHE or
Seller has not, except as disclosed in the applicable Schedule, received any
written notice of the intention of any party to terminate any Material Contract.
Copies of all Material Contracts together with all modifications and amendments
thereto, have been made available to Parent.

        3.1.17    Real Property.    

        (a)    Leased Real Property.    Except as set forth on Section 3.1.17 of
Seller's Disclosure Schedule, the only real property leased by Seller is the
Leased Property. Seller has previously delivered to Parent a true and correct
copy of each Lease. Each Lease is in full force and effect and has not been
assigned, modified, supplemented or amended excepted as listed on Exhibit A-1
and neither Seller nor the lessor under any of the Leases has given the other
party written notice of any default under a Lease which remains outstanding.

A-17

--------------------------------------------------------------------------------




        (b)    Owned Real Property.    No real property is owned by Seller or
CHE which relates to the Business or the Assets.

        3.1.18    Intellectual Property.    

        (a)  Section 3.1.18(a) of Seller's Disclosure Schedule sets forth a list
of all registered trademarks, tradenames, and internet domain names owned or
used by CHE or Seller in connection with the Assets or the Business.

        (b)  CHE or Seller owns or is licensed or otherwise possesses legally
enforceable rights to use, any and all (i) trademarks and service marks
(registered or unregistered), trade dress, trade names and other names and
slogans embodying business goodwill or indications of origin, all applications
or registrations in any jurisdiction pertaining to the foregoing and all
goodwill associated therewith, (ii) patentable inventions, technology, computer
programs and software (including, to the extent owned, password unprotected
interpretive code or source code, object code, development documentation,
programming tools, drawings, specifications and data) and all applications and
patents in any jurisdiction pertaining to the foregoing, including re-issues,
continuations, divisions, continuations-in-part, renewals or extensions,
(iii) trade secrets, including confidential and other non-public information,
(iv) copyrights in writings, designs, software programs, mask works or other
works, applications or registrations in any jurisdiction for the foregoing and
all rights related thereto, (v) databases and all database rights, and
(vi) Internet Web sites, domain names and applications and registrations
pertaining thereto that, in the case of each of clauses (i) through (vi), are
used in the business of CHE or Seller as currently conducted (as described in
clauses (i) through (vi) above, collectively, "Intellectual Property"), except
for any such failures to own, be licensed or possess rights that would not be
reasonably likely to have a Material Adverse Effect.

        (c)  Except as set forth on Section 3.1.18(c) of Seller's Disclosure
Schedule, to CHE's or Seller's knowledge, (i) there are no conflicts with or
infringements of any material Intellectual Property by any third party and
(ii) the conduct of the businesses as currently conducted does not conflict with
or infringe upon any proprietary intellectual property right of a third party,
except for any such conflicts or infringements that is not reasonably likely to
have a Material Adverse Effect.

        (d)  Section 3.1.18(d) of Seller's Disclosure Schedule sets forth a
complete list of all written and, to its knowledge, oral licenses, sublicenses
and other agreements in which CHE or Seller has granted rights to any Person to
use the Intellectual Property. CHE or Seller will not, as a result of the
execution and delivery of this Agreement or the performance of its obligations
under this Agreement, be in breach of any license, sublicense or other agreement
relating to the Intellectual Property.

        (e)  CHE or Seller owns or has the right to use all computer software
currently used in the business, except for any failures to own or have the right
to use that would not be reasonably likely to have a Material Adverse Effect.

        3.1.19    Permits.    Except as set forth on Section 3.1.19 of Seller's
Disclosure Schedule, to the knowledge of CHE or Seller, (a) CHE or Seller holds
and is in compliance with all material Permits required under Applicable Law for
the conduct of the Business except for any failure to so hold or comply which
would not, individually or in the aggregate, have a Material Adverse Effect,
(b) neither CHE nor Seller is in material violation of any Permits, except in
the case of violations which, individually or in the aggregate, would not have a
Material Adverse Effect, and (c) during the past three years, CHE or Seller has
not received notice of any Proceedings relating to the revocation or
modification of any such Permits the revocation or modification of which would
have

A-18

--------------------------------------------------------------------------------

a Material Adverse Effect. This Schedule does not relate to Permits required by
any Environmental Law, which are the subject of Section 3.1.23.

        3.1.20    Tax Matters.    CHE and Seller have filed (after taking into
account any extensions to file) all United States federal income Tax Returns
required to be filed by them prior to the Closing Date and have filed (after
taking into account any extensions to file) all other federal, state, county,
local and foreign Tax Returns required to be filed by them prior to the Closing
Date, except to the extent that a failure to file such other federal state,
county, local and foreign Tax Returns would not have a Material Adverse Effect.
All such Tax Returns have accurately reflected the liability for Taxes of CHE
and Seller for the periods covered thereby, except to the extent that any
inaccuracies would not, individually or in the aggregate, have a Material
Adverse Effect. CHE and Seller have paid and discharged or caused to be paid and
discharged all Taxes reflected on such Tax Returns which have become due and
payable by them (except Taxes being contested in good faith and reserved
against) and have made adequate provision in reserves established in their
financial statements and accounts for all Taxes which have accrued or may accrue
but are not yet due and payable. All Taxes that CHE and Seller are or were
required to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper Governmental Authority or other
Person, except for any failures to so withhold, collect or pay which,
individually or in the aggregate, would not have a Material Adverse Effect. As
of the date of this Agreement, to the knowledge of CHE or Seller, there are no
pending or threatened in writing audits, examinations, investigations or other
Proceedings with respect to Taxes relating to CHE or Seller. CHE and Seller have
not waived any statute of limitations affecting any Tax liability or agreed to
any extension of time during which a Tax assessment or deficiency assessment may
be made, which waiver or extension is still in effect. CHE or Seller is a not,
nor has been within the past five years, a party to any Tax allocation or
sharing agreement.

        3.1.21    Benefit Plans.    

        (a)  CHE has previously made available to Purchaser true and correct
copies of all Corporation Benefit Plans.

        (b)  (i) CHE and its Subsidiaries have substantially complied, and
currently comply, in all material respects with the applicable continuation
requirements for any Corporation Benefit Plan that is a "group health plan" as
that term is defined by Section 607(1) of ERISA, including Section 4980B of the
Code (as well as its predecessor provision, Section 162(k) of the Code) and
Sections 601 through 608, inclusive of ERISA; (ii) neither CHE nor any of its
Subsidiaries (including any entity that, either currently or within the six
(6) year period preceding the date of this Agreement, would be treated as a
"single employer" with CHE under Section 414(b), (c), (m), or (o) of the Code)
currently maintains or contributes to or at any time within the six (6) year
period preceding the date of this Agreement was required to maintain or
contribute to or had any liability with respect to any "multiemployer plan" as
that term is defined in Section 4001 of ERISA or an "employee benefit plan" (as
defined in Section 3(3) of ERISA) that is subject to Title IV of ERISA or
Section 412 of the Code; (iii) no Proceedings (other than routine benefit
claims) are pending or, to the knowledge of CHE, threatened against or relating
to any Corporation Benefit Plan, or any fiduciary thereof except as individually
or in the aggregate, would not result in any loss to CHE or Parent or the
imposition of any lien or encumbrance on the Assets; and (iv) no written or oral
representations have been made to any employee or former employee of CHE or its
Subsidiaries by CHE or any Person concerning the employee benefits of Parent or
Purchaser.

        3.1.22    Compliance with Applicable Laws.    CHE or Seller is in
compliance in all material respects with all Applicable Laws except for
instances of noncompliance that, individually or in the aggregate, would not
have a Material Adverse Effect. Except as set forth on Section 3.1.22 of

A-19

--------------------------------------------------------------------------------

Seller's Disclosure Schedule, CHE or Seller has not received any written
communication during the past two years from a Governmental Authority that
alleges that CHE or Seller is not in compliance in any respect with any
Applicable Laws except for instances of noncompliance that, individually or in
the aggregate, would not have a Material Adverse Effect. This Section 3.1.22
does not relate to matters with respect to Permits, which are the subject of
Section 3.1.19, Taxes, which are the subject of Section 3.1.20, or to
environmental matters, which are the subject of Section 3.1.23.

        3.1.23    Compliance with Environmental Law.    Except as set forth on
Section 3.1.23 of Seller's Disclosure Schedule (a) during the last three
(3) years CHE and Seller have not received any written notice from a
Governmental Authority or third party that alleges that CHE and Seller or any of
the Leased Properties are: not in compliance with any Environmental Law; are
liable or potentially liable for investigation or remediation of, or natural
resource damages associated with, a release or threatened release of a Hazardous
Substance; or are liable or potentially liable for damages to people or property
resulting from the presence or release of Hazardous Substances, (b) each of CHE
and Seller hold, have timely filed for any necessary renewals of, and are in
compliance with, all Permits required under Environmental Laws to conduct the
Business, and are in compliance with all Environmental Laws, except for any
failures to so hold or comply that would not, individually or in the aggregate,
have a Material Adverse Effect, (c) neither CHE nor Seller is subject to or
bound by any court decree or order or judgment relating to liabilities under or
compliance with any Environmental Law, (d) neither CHE nor Seller has generated,
treated, stored, released or disposed of, or otherwise placed, deposited in or
located on the Leased Property, any Hazardous Substances, except in material
compliance with all Environmental Laws and in a manner that would not create
liabilities under Environmental Laws, and (e) to the knowledge of CHE or Seller,
there are no above ground or underground tanks on the Leased Property.

        3.1.24    Employee and Labor Matters.    (a) Neither CHE or Seller nor
any Affiliate is a party to any collective bargaining agreement or similar
agreement; (b) there are no unfair labor practice Proceedings, complaints under
OSHA, or any other state or federal regulation governing employment practices
and work environment for employees pending against CHE or Seller or any
Affiliate, or to the best of their knowledge, threatened in writing against any
of them, before the National Labor Relations Board, OSHA, or other Governmental
Authority, and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement or otherwise is pending against any of them,
(c) no strike, labor dispute, slowdown or stoppage is pending against CHE or
Seller or any Affiliate and (d) there is no union representation question
existing with respect to the employees of CHE or Seller or any Affiliate, except
with respect to any matter specified above, which, in the case of clause (b),
(c) or (d) (individually or in the aggregate) is not reasonably likely to have a
Material Adverse Effect. To the knowledge of CHE or Seller, except as disclosed
in Section 3.1.24 of Seller's Disclosure Schedule, no executive, regional
manager or restaurant manager employed by CHE or Seller as of the date hereof
has given CHE or Seller written notice of any intent to terminate his or her
employment with CHE or Seller.

        3.1.25    Transactions with Affiliates.    Except for normal employment
arrangements consistent with past practices or except as disclosed on
Section 3.1.25 of Seller's Disclosure Schedule or in the CHE SEC Reports, since
January 1, 2000, neither CHE nor Seller has purchased, acquired or leased any
property or services from, or sold, transferred or leased any property or
services to, or loaned or advanced any money to, or borrowed any money from any
officer, director or stockholder of CHE or Seller or any of their respective
Affiliates in each case relating to the Assets or the Business.

A-20

--------------------------------------------------------------------------------



        3.1.26    VIP Diners Cards.    Section 3.1.26 of Seller's Disclosure
Schedule sets forth a list of each Person entitled to eat without charge in any
of CHE or Seller's restaurants that are part of the Business.

        3.1.27    Insurance.    Section 3.1.27 of Seller's Disclosure Schedule
contains a complete list of all insurance policies currently in effect which are
presently owned or held by CHE or Seller, insuring the Assets or the Business of
CHE or Seller and all general liability policies maintained by CHE or Seller. As
of the date of this Agreement, all premiums due have been paid and no notice of
cancellation or termination or intent to cancel has been received by CHE or
Seller with respect to any such policy. To the knowledge of CHE or Seller, CHE
or Seller is not in default under any such insurance policies.

        3.1.28    COBRA Continuation.    Section 3.1.28 of Seller's Disclosure
Schedule contains a list of each former employee of CHE and Seller, and each
dependent who qualifies as a "qualified beneficiary" as defined in Code
Section 4980B(g)(1), who is either actively receiving COBRA coverage (within the
meaning of Code Section 4980B) or is still eligible to elect to receive COBRA
coverage (as set forth in Code Section 4980B(f)(5)) as of the date of this
Agreement. Such Schedule will be updated as of the Closing Date.

        3.2    Representations and Warranties of Purchaser and Parent.    Except
as set forth in the Disclosure Schedule to be delivered by Parent and Purchaser
to Seller and CHE on the date hereof, which sets forth certain disclosures
concerning Parent and Purchaser and its business (the "Purchaser's Disclosure
Schedule"), each section of which only qualifies the correspondingly numbered
representation or warranty in this Article III, Purchaser and Parent jointly and
severally represent and warrant to Seller and CHE as follows:

        3.2.1    Organization and Qualification.    Each of Parent and Purchaser
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, except where the failure to be so
organized, existing and in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each of
Parent and Purchaser has the requisite corporate power and authority and is in
possession of all approvals necessary to own, lease and operate the properties
it purports to own, operate or lease and to carry on its business as it is now
being conducted, except where the failure to have such power, authority and
approvals would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        3.2.2    Authority Relative to This Agreement.    Each of Parent and
Purchaser has all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by each of Parent and Purchaser, and the consummation by each of Parent and
Purchaser of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action on the part of Parent and
Purchaser, and no other corporate proceedings on the part of Parent or Purchaser
are necessary to authorize this Agreement, the Financing Documents or to
consummate the transactions contemplated hereby or thereby. This Agreement has
been duly and validly executed and delivered by each of Parent and Purchaser
and, assuming the due authorization, execution and delivery by CHE and Seller,
constitutes a legal, valid and binding obligation of Parent and Purchaser
enforceable against each of them in accordance with its terms.

        3.2.3    No Conflict, Required Filings and Consents.    

        (a)  The execution and delivery of this Agreement by Parent and
Purchaser do not, and the performance of this Agreement by Parent and Purchaser
will not, (i) conflict with or violate the Certificate of Incorporation (or
equivalent organizational documents) or By-Laws

A-21

--------------------------------------------------------------------------------

of Parent or Purchaser, (ii) conflict with or violate any law, rule, regulation,
order, judgment or decree applicable to Parent or any of its Subsidiaries or by
which its or their respective properties are bound or affected, or (iii) result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or modification in a manner
materially adverse to Parent or its Subsidiaries of any right or benefit under,
or impair Parent's or any of its Subsidiaries' rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration, repayment or repurchase, increased
payments or cancellation under, or result in the creation of a Lien on any of
the properties or assets of Parent or any of its Subsidiaries pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Parent or any of its
Subsidiaries or its or any of their respective properties are bound or affected,
except in the case of (ii) or (iii) only, for any such conflicts, violations,
breaches, defaults or other occurrences that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Parent or
its Subsidiaries.

        (b)  The execution and delivery of this Agreement by each of Parent and
Purchaser does not, and the performance of this Agreement by each of Parent and
Purchaser will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Authority, except for
(i) applicable requirements, if any, of the Securities Act, the Exchange Act,
the Blue Sky Laws, and filings under the HSR Act, to the extent applicable, and
(ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not (a) prevent or
materially delay consummation of the transactions contemplated hereby,
(b) otherwise prevent or materially delay Parent or Purchaser from performing
their respective obligations under this Agreement or (c) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        3.2.4    Proxy Statement.    None of the information provided by Parent
or Purchaser and/or by their auditors, legal counsel, financial advisors or
other consultants or advisors specifically for use in the Proxy Statement shall,
at the time filed with the SEC, at the time mailed to CHE's stockholders or at
the time of CHE Stockholders' Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. If at any time prior to
CHE Stockholders' Meeting, or the Closing, any event relating to Parent or any
of its Affiliates, officers or directors should be discovered by Parent that
should be set forth in a supplement to the Proxy Statement, Parent shall
promptly inform CHE.

        3.2.5    Brokers.    No broker, finder or investment banker is entitled
to any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or Purchaser.

        3.2.6    Financing.    Parent will have at the Closing, sufficient
liquid assets on hand to pay the Purchase Price and otherwise consummate the
transactions contemplated by this Agreement.

        3.2.7    SEC Filings.    All forms, reports and documents required to be
filed by Parent with the SEC since December 31, 2000 have been filed with the
SEC and are true and correct in all material respects.

        3.2.8    No Business Activities.    Purchaser is not a party to any
material agreements and has not conducted any activities other than in
connection with the organization of Purchaser, the negotiation and execution of
this Agreement and the consummation of the transactions contemplated hereby.

A-22

--------------------------------------------------------------------------------




        3.3    Survival of Representations, Warranties and Agreements.    The
representations, warranties, covenants and other agreements made by the Parties
in this Agreement or in any certificate, schedule, statement, document or
instrument required to be furnished hereunder or in connection herewith shall
survive for the period set forth in Section 6.7.


ARTICLE IV

AGREEMENTS PENDING CLOSING


        4.1    Agreements of Seller and CHE Pending the Closing.    Seller and
CHE jointly and severally covenant and agree that, pending the Closing and
except as otherwise agreed to in writing by Purchaser (such agreement not to be
unreasonably withheld or delayed):

        4.1.1    Business in the Ordinary Course.    

        (a)  The Business shall be conducted solely in the ordinary course
consistent with past practice or as required by this Agreement.

        (b)  Without limiting the generality of the foregoing paragraph (a), CHE
or Seller will not insofar as it relates to the Business or the Assets:

        (i)    make any capital expenditures or incur any expenses, including
maintenance, repairs, replacements except in the ordinary course of business;

        (ii)  voluntarily incur any material liability or obligation, sell,
transfer, mortgage, pledge or otherwise dispose of, or encumber, or agree to
sell, transfer, mortgage, pledge or otherwise dispose of or encumber, any assets
or properties (real, personal or mixed) material to CHE or Seller in any case
other than in the ordinary course of business consistent with past practice;
provided, however, that, Seller or CHE may sell, assign or otherwise transfer
any of the Excluded Assets and Excluded Liabilities or any of the assets listed
on Schedule 4.1.1;

        (iii)  increase in any manner the wages, salaries, bonus, compensation
or other benefits of any of its officers or employees or enter into, establish,
amend or terminate any employment, consulting, retention, change in control,
collective bargaining, bonus or other incentive compensation, profit sharing,
health or other welfare, stock option or other equity, pension, retirement,
vacation, severance, termination, deferred compensation or other compensation or
benefit plan, policy, agreement, trust, fund or arrangement with, for or in
respect of, any stockholder, officer, director, other employee, agent,
consultant or affiliate other than as required pursuant to the terms of
agreements in effect on the date of this Agreement, provided, however, salary
increases may be given to hourly employees in the ordinary course of business
and consistent with past practices if prior written approval of Parent has been
obtained in accordance with the procedures set forth on Schedule 4.1.1(b)(iii);

        (iv)  commit or omit to do any act which act or omission would cause a
breach of any covenant contained in this Agreement or would cause any
representation or warranty contained in this Agreement to become untrue, as if
each such representation and warranty were continuously made from and after the
date hereof;

        (v)  fail to maintain its books, accounts and records in the usual
manner on a basis consistent with that heretofore employed;

        (vi)  materially increase or decrease the average restaurant, corporate
or warehouse facility inventory or house bank accounts in any restaurant;

A-23

--------------------------------------------------------------------------------




        (vii) enter into, terminate or amend any Lease, contract or agreement
pursuant to which CHE or Seller is obligated to pay or incur obligations of more
than $2,500, except that CHE or Seller may: (a) terminate any Lease, contract or
agreement set forth in Schedule 4.1.1(b)(vii)(A), or (b) enter into, terminate
or amend any contract or agreement (i) for the purchase of Inventory or for any
catered event, in each case, in the ordinary course of business consistent with
past practice, or (ii) other than pursuant to clause (i) hereof, in accordance
with the requirements set forth on Schedule 4.1.1(b)(vii)(B);

        (viii)  to its knowledge, allow any employee or other Person to remove,
any Asset, including without limitation, any Asset consisting of artwork,
brochures, signage, testimonials, advertising, display, proprietary asset,
retail item or other property from the corporate office, warehouses, restaurants
of CHE or Seller or any other CHE or Seller facilities other than in connection
with the performance of employment responsibilities in the ordinary course,
consistent with past practices;

        (ix)  discharge any obligations (including accounts payable) other than
on a timely basis in the ordinary course of business consistent with past
practice, or delay the making of any material capital expenditures from CHE or
Seller's current capital expenditure schedule, which have been disclosed to, and
approved by, Parent or delay or defer the payment of any accounts payable beyond
the date such payable is due without penalty;

        (x)  (a) issue any coupons or complimentary rights for dining or
(b) sell any coupons or gift certificates for retail, other than, in the case of
(b), such amounts as are in the ordinary course of business consistent with past
practice and provided, further, in the case of (a) in accordance with the
procedures set forth on Schedule 4.1.1(b)(x);

        (xi)  sell, give away or otherwise dispose of any Inventory, other than
in the ordinary course of business consistent with past practice; or

        (xii) authorize any of, or agree to commit to do any of, the foregoing
actions.

        (xiii)  cease to provide coverage under any group health plan (as
defined in Section 5000b of the Code, Section 607 of ERISA, or both) which
provides welfare benefits to any current or former employee of Seller or any of
Seller's Subsidiaries, in connection with the sale (as such phrase is described
in Section 54.4980B-9, Q&A-8 of the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as those regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations), whether or not such regulations apply to this Agreement) of the
Assets, and the Business as described in this Agreement.

        (c)  CHE or Seller shall use commercially reasonable efforts to comply
in all material respects with all Laws applicable to it or any of its
properties, assets or business and maintain in full force and effect all the
Permits necessary for, or otherwise material to, such business, in each case,
where the failure to do so is reasonably likely to have a Material Adverse
Effect.

        (d)  CHE or Seller shall administer each Corporation Benefit Plan, or
cause the same to be so administered, in all material respects in accordance
with the applicable provisions of the Code, ERISA and all other Applicable Laws.
CHE or Seller will promptly notify Parent in writing of any receipt by CHE or
Seller (and furnish Parent with copies) of any notice of Proceeding threatened
or initiated by any Person involving any Corporation Benefit Plan to the extent
such Proceeding would result in the imposition of any Lien on the Assets.

        4.1.2    Existing Condition.    Neither CHE nor Seller shall cause or
permit to occur any of the events or occurrences described in Section 3.1.6
hereof; provided, however, that, Seller or CHE

A-24

--------------------------------------------------------------------------------

may sell, assign or otherwise transfer any of the Excluded Assets and Excluded
Liabilities or any of the assets listed on Schedule 4.1.1.

        4.1.3    Update Schedules.    Seller shall promptly disclose to
Purchaser any information contained in its representations and warranties herein
or the Schedules hereto which, because of an event occurring after the date
hereof, is incomplete or is no longer correct as of all times after the date
hereof until the Closing Date; provided, however, that none of such disclosures
shall be deemed to modify, amend or supplement the representations and
warranties of Seller herein or the Schedules hereto for the purposes of
Article V hereof, unless Purchaser shall have expressly consented to such
modification in writing.

        4.1.4    Proxy Statement.    As promptly as is reasonably practicable,
CHE will prepare and file a preliminary Proxy Statement with the SEC. CHE will
use its best efforts to file such preliminary Proxy Statement by May 24, 2002.
CHE will use its reasonable best efforts to respond to the comments of the SEC,
if any, in connection therewith and to furnish all information regarding CHE
required in the definitive Proxy Statement (including, without limitation,
financial statements and supporting schedules and certificates and reports of
independent public accountants). Such Proxy Statement shall also seek approval
of CHE's and Seller's change of name immediately at the Closing Date. As
promptly as is reasonably practicable, after receiving approval from the SEC to
mail (or being informed that the SEC will not review the Proxy Statement), CHE
will cause the definitive Proxy Statement to be mailed to the stockholders of
CHE. CHE shall use its best efforts to cause such mailing within two
(2) Business Days after receiving such approval or information. If necessary,
after the definitive Proxy Statement shall have been so mailed, CHE shall
promptly circulate amended, supplemental or supplemented proxy material and, if
required in connection therewith, re-solicit proxies. CHE's obligations under
this Section 4.1.4 are subject to its right to withdraw or modify its approval
or recommendation of the sale in accordance with Section 6.2.

        4.1.5    Stockholder Approval.    CHE, acting through its Board, shall,
in accordance with Applicable Law, duly call, give notice of, convene and hold a
meeting of the holders of Shares (the "CHE Stockholders' Meeting") for the
purpose of voting upon this Agreement and the transactions contemplated hereby.
CHE will hold such meeting in accordance with the minimum time required under
Delaware law and CHE's Amended and Restated By-Laws. CHE agrees that this
Agreement shall be submitted at such meeting. CHE shall use its reasonable best
efforts to solicit from its stockholders proxies, and shall take all other
action necessary and advisable, to obtain the approval of stockholders required
by Applicable Law and the Restated Certificate of Incorporation or Amended and
Restated By-Laws of CHE for this Agreement and the transactions contemplated
hereby. CHE agrees that it will include in the Proxy Statement the
recommendation of its Board that holders of its Common Stock and Preferred Stock
approve and adopt this Agreement and approve the transactions contemplated
hereby. CHE's obligations under this Section 4.1.5 are subject to its right to
withdraw or modify its approval or recommendation of the sale in accordance with
Section 6.2.

        4.1.6    Commercially Reasonable Efforts.    CHE and Seller shall
promptly make all filings and seek to obtain all authorizations (including,
without limitation, all filings required under the HSR Act) required under all
Applicable Laws with respect to this Agreement and the transactions contemplated
hereby and will reasonably consult and cooperate with each other with respect
thereto. CHE and Seller will use their best efforts to make such filings by
May 24, 2002. CHE and Seller shall not take any action (including effecting or
agreeing to effect or announcing an intention or proposal to effect, any
acquisition, business combination or other transaction) which would impair the
ability of the Parties to consummate the transactions contemplated hereby; and
(iii) use their commercially reasonable efforts to promptly (x) take, or cause
to be taken, all other actions and (y) do, or cause to be done, all other things
reasonably necessary, proper or appropriate to satisfy the conditions set forth
in Article V (unless waived) and to consummate and

A-25

--------------------------------------------------------------------------------




make effective the transactions contemplated by this Agreement on the terms and
conditions set forth herein (including seeking to remove promptly any injunction
or other legal barrier that may prevent such consummation). CHE's and Seller's
obligations under this Section 4.1.6 are subject to CHE's right to withdraw or
modify its approval or recommendation of the sale in accordance with
Section 6.2. Seller shall promptly notify Purchaser of any communication to that
party from any Governmental Authority in connection with any required filing
with, or approval or review by, such Governmental Authority in connection with
this Agreement and the transactions contemplated hereby and permit Purchaser to
review in advance any proposed communication to any Governmental Authority in
such connection to the extent permitted by Applicable Law.

        4.1.7    Access to Information and Personnel.    CHE shall (and shall
cause each of its subsidiaries to) afford to officers, employees, counsel,
accountants and other authorized representatives of Parent ("Parent
Representatives") reasonable access, during normal business hours throughout the
period prior to the Closing Date, to its properties, books and records, such
access not to unreasonably interfere with CHE's business or operations, and,
during such period, shall (and shall cause each of its subsidiaries to) furnish
promptly to such Parent Representatives all information concerning its business,
properties and personnel as may reasonably be requested; provided, however, that
access to any of Seller's restaurants and discussions with any landlord under
any Lease or any of Seller's lenders shall be scheduled in advance with, and
subject to the prior approval, not to be unreasonably withheld, of the Chief
Executive Officer or President of CHE, and CHE shall have an opportunity to
participate in such discussions. Parent shall have the right to meet with,
interview, discuss and plan with Seller's Senior Vice President of Operations,
regional managers, corporate chef and such others in the operational, marketing,
purchasing, accounting or financial groups as Parent may reasonably desire,
provided, however, that any such meetings, interviews or discussions shall be
scheduled in advance with, and subject to the prior approval not to be
unreasonably withheld, of the Chief Executive Officer or President of CHE, and
any out-of-pocket travel or other travel related expenses related to such
meetings, interviews or discussions shall be paid by Parent. Parent acknowledges
CHE's interest that the Parent Representatives' investigations be as discreet as
possible and not unduly disrupt the operations of CHE, and Parent will work
diligently to complete the Parent Representatives' investigations in a timely
manner so long as CHE cooperates in making the records and personnel available
to Parent in a timely fashion. Nothing contained in this Agreement shall give
Parent or Purchaser, directly or indirectly, the right to control or direct
CHE's operations prior to the Closing.

        4.1.8    Maintenance of Insurance; Damages.    

        Seller agrees to maintain Seller's current fire and casualty insurance
on any of the Leased Premises until Closing. If before Closing, all or any part
of any of the Leased Premises is damaged by fire or other casualty in an amount
in excess of $2,500, then Seller shall notify Purchaser of such fact and, at the
Closing, Seller shall assign, transfer and set over to Purchaser any insurance
claims and proceeds that may have been or may thereafter be made for such
damage. At Purchaser's request, Seller shall make any insurance claim relating
to the damaged Leased Premises, and the Parties shall mutually agree upon a
course of action to commence repairing or rebuilding the damaged Leased
Premises.

        4.1.9    Notice of Offers.    

        Seller agrees to promptly notify Purchaser of any third-party inquiry
concerning the purchase of any of the material part of the Assets (including any
restaurant) being sold pursuant to this Agreement.

A-26

--------------------------------------------------------------------------------




        4.2    Agreements of Purchaser and Parent Pending the
Closing.    Purchaser and Parent jointly and severally covenant and agree that,
pending the Closing and except as otherwise agreed to in writing by Seller (such
agreement not to be unreasonably withheld or delayed):

        4.2.1    Commercially Reasonable Efforts.    Parent and Purchaser shall,
and shall use their commercially reasonable efforts to cause their respective
subsidiaries, to: (i) promptly, but no later than five (5) days after execution
of this Agreement, make all filings and seek to obtain all authorizations
(including, without limitation, all filings required under the HSR Act) required
under all Applicable Laws with respect to this Agreement and the transactions
contemplated hereby and will reasonably consult and cooperate with each other
with respect thereto; (ii) not take any action (including effecting or agreeing
to effect or announcing an intention or proposal to effect, any acquisition,
business combination or other transaction) which would impair the ability of the
Parties to consummate the transactions contemplated hereby; and (iii) promptly
(x) take, or cause to be taken, all other actions and (y) do, or cause to be
done, all other things reasonably necessary, proper or appropriate to satisfy
the conditions set forth in Article V (unless waived) and to consummate and make
effective the transactions contemplated by this Agreement on the terms and
conditions set forth herein (including seeking to remove promptly any injunction
or other legal barrier that may prevent such consummation). Purchaser shall
promptly notify Seller of any communication to Purchaser from any Governmental
Authority in connection with any required filing with, or approval or review by,
such Governmental Authority in connection with this Agreement and the
transactions contemplated hereby and permit Seller to review in advance any
proposed communication to any Governmental Authority in such connection to the
extent permitted by Applicable Law.

        4.2.2    Proxy Statement.    Parent and Purchaser will cooperate with
CHE in the preparation of the Proxy Statement. Without limiting the generality
of the foregoing, each of Parent and Purchaser will furnish to CHE the
information relating to it required by the Exchange Act to be set forth in the
Proxy Statement.

        4.3    Confidentiality.    Each Party acknowledges that such Party has
had, and may from time to time have, access to confidential records, data,
customers lists, trade secrets and other confidential information owned or used
by each other Party or any Subsidiary thereof (each, an "Interested Party") in
the course of its business (the "Confidential Information"). Accordingly, each
Party agrees (a) to hold all Confidential Information in strict confidence,
(b) not to disclose Confidential Information of any Interested Party to any
Person (except to such Interested Party or any Affiliate, employee, agent or
representative thereof), and (c) not to use, directly or indirectly, any of such
Confidential Information of any Interested Party for any competitive or
commercial purpose; provided, however, that each Party may disclose Confidential
Information to its Affiliates', officers, directors, employees, agents and
attorneys if such Persons agree to comply with this Section 4.3; and provided,
further, that, notwithstanding anything to the contrary contained herein, no
Party shall be subject to any of the limitations set forth above with respect to
any Confidential Information which (i) is now, or hereafter becomes, through no
act or failure to act on the part of such Party that constitutes a breach of
this Section 4.3, generally known or available to the public, (ii) is hereafter
furnished to such Party by a third party, who, to the knowledge of such
receiving Party, is not under any obligation of confidentiality to the related
Interested Party, (iii) is disclosed with the written approval of the related
Interested Party, (iv) is required to be disclosed by law (including securities
law), court order or similar compulsion, (v) is required or is reasonably
necessary to be provided pursuant to or in connection with any Proceeding
involving the Parties hereto, or (vi) is independently developed by employees or
agents of such Party and/or its, his or her Affiliates which or who have had no
access to the relevant portions of the Confidential Information.

A-27

--------------------------------------------------------------------------------


ARTICLE V

CONDITIONS PRECEDENT TO THE CLOSING


        5.1    Conditions Precedent to Purchaser's and Parent's
Obligations.    The obligations on the part of the Purchaser and Parent to
consummate the transactions to be consummated by each of them at the Closing
pursuant to this Agreement are subject to the satisfaction at or prior to the
Closing of each of the conditions set forth in this Section 5.1, any of which
may be waived by Purchaser and Parent in their sole discretion.

        5.1.1    Representations and Warranties True as of the Closing
Date.    The representations and warranties of Seller and CHE contained in this
Agreement or in any list, certificate or document delivered by Seller or CHE to
Purchaser pursuant to the provisions hereof shall be true in all material
respects on the Closing Date with the same effect as though such representations
and warranties were made as of such date; provided, however, that any
representation or warranty which is qualified by materiality shall, with regard
to the portion so qualified, be true and correct in all respects.

        5.1.2    Compliance with this Agreement.    Seller and CHE shall have
performed and complied with, in all material respects, all agreements and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing, including, without limitation, delivery to Purchaser
of all of the items to be delivered by Seller pursuant to Section 2.2(a) of this
Agreement.

        5.1.3    No Injunctions or Restraints.    On the Closing Date, no
injunction, restraining order or other order or legal restraint or prohibition
issued by any Governmental Authority shall be in effect which would prevent the
consummation of the transactions contemplated by this Agreement or materially
interfere with the Purchaser's ability to own the Assets and operate the
Business.

        5.1.4    Consents and Approvals.    

        (a)  Purchaser and Parent shall have received all Required Consents and
any waiting period (and any extension thereof) under the HSR Act applicable to
the transactions contemplated hereby shall have expired or been terminated.

        (b)  Parent shall have received the Landlord's Consents.

        5.1.5    Material Adverse Change.    There shall have been no change in
respect of the Business or the Assets resulting in a Material Adverse Effect (or
changes which in the aggregate result in a Material Adverse Effect) since the
date hereof.

        5.1.6    Non-Solicitation Agreements.    Each Person listed on
Schedule 5.1.6 shall have entered into non-solicitation agreements in the form
of Exhibits I-1 and I-2 hereto (the "Non-Solicitation Agreement").

        5.1.7    Gift Certificates and Other Perquisites.    CHE or Seller shall
have returned to it all gift certificates and all VIP Diners Cards, held by any
officer or director or any of their affiliates and any other card or similar
device permitting any officer or director to dine at a discount at any of CHE's
or Seller's restaurants constituting the Business.

        5.1.8    Certificates of Tax Authorities.    Certificates dated as of a
date not earlier than the fifth business day prior to the Closing Date as to the
good standing and dated at the latest practicable date as to the payment of all
applicable sales taxes by Seller, executed by the appropriate official of the
state of its incorporation and each jurisdiction in which Seller is licensed or
qualified to do business as a foreign corporation; provided, however, that
Seller's failure to deliver any such sales

A-28

--------------------------------------------------------------------------------




tax certificates from jurisdictions where the effect of such failure would not
reasonably be expected to have a Material Adverse Effect shall not be a
condition to Closing;

        5.1.9    Closing Deliveries: CHE or Seller, as the case may be, shall
have delivered to Parent:    

        (a)  a payoff letter or other documentation from each of the Senior
Lenders and the Sub Lender in form and substance reasonably satisfactory to
Parent evidencing the liabilities related to or arising under the Senior Debt or
Sub Debt, as applicable, outstanding on the Closing Date and confirming that,
following payment in full of such liabilities, such parties shall return to the
Surviving Corporation any and all possessory collateral ("Possessory
Collateral") held by or on behalf of either of them and provide to Parent
recordable form Lien releases, UCC termination statements, canceled notes,
releases and re-assignments of trademark and patent assignments and other
documents (collectively, the "Release Documents") reasonably requested by Parent
simultaneously with or promptly following the Closing.

        5.1.10    Deposit Letters.    Purchaser shall have presented written
assurances from any Person refunding all or any portion of a deposit to Seller,
that no additional deposit will be required from Purchaser after Closing.

        5.2    Conditions Precedent to the Obligations of Seller and CHE.    The
obligations on the part of the Seller and CHE to consummate the transactions to
be consummated by each of them at the Closing pursuant to this Agreement are
subject to the satisfaction at or prior to the Closing of each of the conditions
set forth in this Section 5.2, any of which may be waived by the Seller and CHE
in their sole discretion.

        5.2.1    Representations and Warranties True as of the Closing
Date.    The representations and warranties of Purchaser and Parent contained in
this Agreement or in any list, certificate or document delivered by Purchaser or
Parent to Seller or CHE pursuant to the provisions hereof shall be true in all
material respects on the Closing Date with the same effect as though such
representations and warranties were made as of such date; provided, however,
that any representation or warranty which is qualified by materiality shall,
with regard to the portion so qualified, be true and correct in all respects.

        5.2.2    Compliance with this Agreement.    Purchaser and Parent shall
have performed and complied with, in all material respects, all agreements and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing including, without limitation, delivery to Seller of
all of the items to be delivered by Purchaser pursuant to Section 2.2(b) of this
Agreement.

        5.2.3    No Injunctions or Restraints.    On the Closing Date, no
injunction, restraining order or other order or legal restraint or prohibition
issued by any Governmental Authority shall be in effect which would prevent the
consummation of the transactions contemplated by this Agreement.

        5.2.4    Consents and Approvals.    

        (a)  Seller and CHE shall have received all Required Consents and
Landlord's Consents provided that the failure to receive any such Required
Consent or Landlord's Consent shall not constitute a failure to satisfy a
condition precedent to Seller's and CHE's obligations to consummate the
transactions to be consummated by each of them at the Closing, provided that
Purchaser and Parent shall have indemnified and held harmless Seller and CHE
with respect to the failure to receive such Required Consents and Landlord's
Consents on terms reasonably satisfactory to Seller and CHE.

        (b)  Any waiting period (and any extension thereof) under the HSR Act
applicable to the transactions contemplated hereby shall have expired or been
terminated.

A-29

--------------------------------------------------------------------------------




        5.2.5    Stockholder Approval.    This Agreement and the transactions
contemplated hereby shall have been approved by the Required Company Vote.


ARTICLE VI

INDEMNIFICATION


        6.1    Indemnification by Seller and CHE.    Except as otherwise limited
by this Article VI, Seller and CHE, jointly and severally, shall indemnify and
hold harmless Parent, Purchaser and their respective officers, directors,
successors and permitted assigns from any and all liabilities, losses, damages,
claims, costs and expenses, interest, awards, judgments and penalties
(including, without limitation, reasonable legal costs and expenses) suffered or
incurred by any of them (hereinafter "Purchaser Losses"), arising out of or
resulting from:

        (a)  the breach of any representation, warranty, covenant or agreement
by Seller or CHE contained herein or in any exhibit, schedule or certificate
delivered under this Agreement; or

        (b)  the failure of Seller to pay or otherwise discharge the Excluded
Liabilities.

        6.2    Indemnification by Purchaser and Parent.    Except as otherwise
limited by this Article VI, Purchaser and Parent, jointly and severally, shall
indemnify and hold harmless Seller, CHE and their respective officers,
directors, successors and permitted assigns from any and all liabilities,
losses, damages, claims, costs and expenses, interest, awards, judgments and
penalties (including, without limitation, reasonable legal costs and expenses)
suffered or incurred by any of them (hereinafter "Seller Losses") arising out of
or resulting from:

        (a)  the breach of any representation, warranty, covenant or agreement
by Purchaser or Parent contained herein or in any exhibit, schedule or
certificate delivered under this Agreement; or

        (b)  the failure of Purchaser to pay, perform or otherwise discharge the
Assumed Liabilities.

        6.3    Indemnification Procedures.    

        (a)  For the purposes of this Section 6.3, the term "Indemnitee" shall
refer to the Person indemnified, or entitled, or claiming to be entitled, to be
indemnified, pursuant to the provisions of Section 6.1 or 6.2, as the case may
be; the term "Indemnitor" shall refer to the Person having the obligation to
indemnify pursuant to such provisions; and "Losses" shall refer to the "Seller
Losses" or the "Purchaser Losses," as the case may be.

        (b)  An Indemnitee shall give written notice (a "Notice of Claim") to
the Indemnitor within 30 days (or, to the extent possible, within such shorter
period as may be necessary to give the Indemnitor a reasonable opportunity to
respond to such claim) after the Indemnitee has knowledge of any claim
(including a Third Party Claim in which case such Notice of Claim shall set
forth the name of the party making such Third Party Claim, to the extent known)
which an Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement. No failure to give such Notice of Claim
shall affect the indemnification obligations of the Indemnitor hereunder, except
to the extent such failure shall have prejudiced such Indemnitor's ability to
successfully defend the matter giving rise to the claim. The Notice of Claim
shall state the nature of the claim and the amount of the Loss, if known, and
the Indemnitor shall have a period of 30 days to reply to such Notice of Claim.

        (c)  The obligations and liabilities of an Indemnitor under this
Article VI with respect to Losses arising from claims of any third party that
are subject to the indemnification provisions provided for in this Article VI
("Third Party Claims") shall be governed by the following

A-30

--------------------------------------------------------------------------------




additional terms and conditions: The Indemnitee at the time it gives a Notice of
Claim to the Indemnitor of the Third Party Claim shall advise the Indemnitor
that the Indemnitor shall be permitted, at the Indemnitor's option, to assume
and control the defense of such Third Party Claim at the Indemnitor's expense
and through counsel of the Indemnitor's choice reasonably acceptable to
Indemnitee if the Indemnitor gives notice within the 30 day period specified
above of the Indemnitor's intention to do so. In the event the Indemnitor
exercises the Indemnitor's right to undertake the defense against any such Third
Party Claim as provided above, the Indemnitee shall cooperate with the
Indemnitor in such defense and make available to the Indemnitor all witnesses,
pertinent records, materials and information in the Indemnitee's possession or
under the Indemnitee's control relating thereto as is reasonably required by the
Indemnitor, and the Indemnitee may participate by the Indemnitee's own counsel
and at the Indemnitee's own expense in defense of such Third Party Claim. Except
for the settlement of a Third Party Claim which involves the payment of money
only which is to be paid in full by the Indemnitor, no Third Party Claim for
which the Indemnitor has elected to defend may be settled by the Indemnitor
without the prior written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed. If the Indemnitee does not receive written
notice within said period that the Indemnitor has elected to assume the defense
of such Third Party Claim, the Indemnitee may elect to assume such defense,
assisted by counsel of the Indemnitee's own choosing. Whether or not Indemnitee
elects to assume the defense of such Third Party Claim, the Indemnitor shall not
be relieved of the Indemnitor's obligations hereunder. The Indemnitee will give
the Indemnitor at least 10 days notice of any proposed settlement or compromise
of any Third Party Claim it has elected to defend, during which time the
Indemnitor may assume the defense of, and responsibility for, such Third Party
Claim and if it does so the proposed settlement or compromise may not be made.
In the event the Indemnitee is, directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnitor shall cooperate with the
Indemnitee in such defense and make available to the Indemnitee all such
witnesses, records, materials and information in the Indemnitor's possession or
under the Indemnitor's control relating thereto as is reasonably required by the
Indemnitee and the Indemnitor may participate by the Indemnitor's own counsel
and at the Indemnitor's own expense in the defense of such Third Party Claim.

        (d)  Any claim by an Indemnitee with respect to Losses which do not
result from a Third Party Claim will be asserted in the same manner as specified
in Section 6.3(c) above. If the Indemnitor does not respond to such claim within
the 30 day period specified in Section 6.3(c), the Indemnitor will be deemed to
have rejected such claim, in which event the Indemnitee will be free to pursue
such remedies as may be available to the Indemnitee under this Agreement.

        6.4    Reduction of Losses.    To the extent any Losses of an Indemnitee
are reduced by receipt of payment (a) under insurance policies which are not
subject to retroactive adjustment or other reimbursement to the insurer in
respect of such payment or (b) from third parties not affiliated with the
Indemnitee, such payments (net of the expenses of the recovery thereof) shall be
credited against such Losses and, if indemnification payments shall have been
received prior to the collection of such proceeds, the Indemnitee shall remit to
the Indemnitor the amount of such proceeds (net of the cost of collection
thereof) to the extent of indemnification payments received in respect of such
Losses. All Losses shall be calculated net of any tax benefits or tax detriments
actually received or suffered relating to such Losses.

        6.5    Subrogation.    The Indemnitor shall be subrogated to the
Indemnitee's rights of recovery to the extent of any Losses satisfied by the
Indemnitor. The Indemnitee shall permit the Indemnitor to use the name of the
Indemnitee and the names of the Indemnitee's affiliates in any transaction or
proceeding to enforce such rights and shall use reasonable efforts to execute
and deliver such

A-31

--------------------------------------------------------------------------------


instruments and papers as are necessary to assign such rights and assist in the
exercise thereof, including access to books and records with respect to such
Losses.

        6.6    Exclusive Remedy.    From and after the Closing, none of the
Parties hereto shall be liable or responsible in any manner whatsoever to any
other Party, whether for indemnification or otherwise, except for indemnity as
expressly provided in this Article VI, which provides the exclusive remedy and
cause of action of the Parties hereto with respect to any matter arising out of
or in connection with this Agreement or any Schedule or Exhibit hereto or any
opinion or certificate delivered in connection herewith. Each of the Parties
hereby waives, releases and agrees not to make any claim or bring any
contribution, cost recovery or other action against the other Parties or any of
their respective successors or assigns or any controlling Person or other
affiliate of the other Parties, under common law or any Federal, state or local
law or regulation now existing or hereafter enacted which seeks to allocate
liabilities between Purchaser and Seller in a different manner than as expressly
set forth in this Agreement.

        6.7    Limitation and Expiration.    

        (a)  The Indemnitor shall be liable for all Losses arising out of any
breaches of the covenants, agreements, representations and warranties set forth
in this Agreement, unless any such covenant, agreement, representation or
warranty shall have been specifically waived in writing by the Indemnitee.

        (b)  The aggregate amount of the Losses for which Seller or CHE, on the
one hand, or Parent or Purchaser on the other, may be responsible under this
Article VI shall not exceed an amount equal to the Purchase Price, except for
Losses arising out of fraud, which may be unlimited.

        (c)  The indemnification obligations under this Article VI or under any
certificate or writing furnished in connection herewith, shall terminate at the
date that is the later of clause (i), (ii) or (iii) of this Section 6.7, as
applicable:

        (i)    except for the representations and warranties set forth in
Sections 3.1.4, 3.1.5, 3.1.14, 3.1.15, 3.1.17, 3.1.18, 3.1.19, 3.1.20, 3.1.23,
3.1.24, 3.1.27 and 3.1.28, all representations and warranties set forth in this
Agreement shall not survive the Closing.

        (ii)  (A) with respect to claims relating to or arising out of any
Taxes, the date that is six (6) months after the expiration of the longest
applicable federal or state statute of limitations (including any extension
thereof) or if there is no applicable statute of limitations, ten (10) years
after the Closing Date; or

        (B)  with respect to all claims other than those referred to in clauses
(i) or (ii)(A) of this Section 6.7(c), twelve (12) months after the Closing
Date; or

        (iii)  the final resolution of claims or demands pending as of the
relevant dates described in subparagraph (ii) of this Section 6.7.

        6.8    No Consequential Damages.    The obligations of any Indemnitor in
respect of a claim for indemnification under this Article VI shall not include
any special, exemplary or consequential damages, including business interruption
or lost profits, or any punitive damages made by any Indemnitee.

A-32

--------------------------------------------------------------------------------




ARTICLE VII

ADDITIONAL AGREEMENTS


        7.1    Employee Matters.    

        (a)  Purchaser shall, on or prior to the Closing Date, offer employment
in connection with the conduct of the Business effective after the Closing Date
to all employees of Seller (excluding, except as otherwise required by
applicable law, employees who are on a leave of absence for any reason) other
than those listed in Schedule 7.1. Purchaser may, but shall not be required to,
offer employment to those persons listed on Schedule 7.1. All such employees who
accept Purchaser's offer of employment will become employees of Purchaser (the
"Transferred Employees"). Purchaser shall not be required to offer employment to
any employee of Seller or CHE that is not actively at work on the Closing Date
as the result of a long-term disability or as a result of any disciplinary
action by Seller, and Purchaser shall not assume any liability with respect to
any current or former employee of Seller except as specifically set forth in
this Agreement with respect to the Transferred Employees, or as otherwise
required by applicable law;

        (b)  With respect to each Transferred Employee:

        (i)    Purchaser will provide the Transferred Employees with base salary
or wage compensation substantially similar to that provided such employees by
Seller on the Closing Date. Purchaser shall not, however, be obligated to retain
or provide any bonus or other incentive program as was provided by Seller on the
Closing Date. With respect to non-wage terms and conditions of employment, such
as pension or savings plans, health, life and disability insurance, Purchaser
may either (A) establish or provide arrangements that are similar to those
provided such employees by Seller on the Closing Date, or (B) cover such
employees (to the extent underwriting conditions permit) under the arrangements
Purchaser provides its current, similar-treated employees.

        (ii)  To the extent provided under Purchaser's Medical Plan, Purchaser
shall waive pre-existing condition requirements, evidence of insurability
provisions or any similar provisions under any employee benefit plan or
compensation arrangements maintained or sponsored by or contributed to by
Purchaser for the Transferred Employees as of the Closing Date to the extent
such individuals were covered under Seller's or CHE's applicable medical plan
("Seller's Medical Plan") and to the extent such requirements or provisions did
not apply under Seller's Medical Plan.

        (iii)  Purchaser shall offer coverage to the Transferred Employees under
Purchaser's plan or plans that provide medical benefits ("Purchaser's Medical
Plan") as of the Closing Date consistent with plans offered to other employees
of Purchaser similarly situated. Seller shall be responsible for medical
expenses covered under the terms of Seller's Medical Plan incurred by a
Transferred Employee and/or his covered dependents prior to and through the
Closing Date. If a Transferred Employee or a covered dependent of a Transferred
Employee enrolled in Seller's Medical Plan is hospitalized on the Closing Date,
Seller's Medical Plan shall continue to provide coverage for such Person until
he or she is discharged from the hospital, to the extent coverage is provided
under the terms of Seller's Medical Plan.

        (iv)  Recognizing Seller's inability to offer effective continued health
coverage on a regional basis where Seller no longer maintains operations,
Purchaser shall be primarily responsible for providing insurance coverage as
required by Sections 4980B of the Code and Section 601 et seq of ERISA ("COBRA")
on and after Closing with respect to any

A-33

--------------------------------------------------------------------------------




employee or former employee of Seller (other than any employee set forth on
Schedule 7.1 or whose employment was associated with any of the assets relating
to any Angelo and Maxie's restaurant) whose employment with Seller is terminated
prior to or in connection with the sale but who does not become a Transferred
Employee and any dependent of such employee, who on, prior to or in connection
with the Closing, becomes a "qualified beneficiary" (within the meaning of
Section 4980B(g)(1) of the Code) as the result of any "qualifying event"(within
the meaning of Section 4980B(f)(3) of the Code) that occurs on, prior to or in
connection with the Closing. Seller shall be secondarily liable for such COBRA
coverage, and shall remain solely liable for (a) complying with all legal
requirements relating to coverage, including providing any legally required
notices, under the Seller's Medical Plan with respect to any employee listed on
Schedule 7.1 or whose employment was associated with any of the assets relating
to any Angelo and Maxie's restaurant; and (b) complying with all notices
requirements (including, but not limited to, COBRA notice requirements) relating
to coverage under the Seller's Medical Plan, with respect to each employee of
Seller who terminates employment prior to Closing but not in connection with the
Closing. Purchaser shall be solely responsible for complying with all legal
requirements relating to group health plan coverage with respect to any
(a) Transferred Employee or (b) dependent of such Transferred Employee, in each
case who, after the Closing Date, becomes a "qualified beneficiary" (within the
meaning of Section 4980B(g)(1) of the Code) as the result of any "qualifying
event"(within the meaning of Section 4980B(f)(3) of the Code) that occurs after
the Closing Date or who, after the Closing Date, ceases to be covered under
Purchaser's group health plan.

        (v)  Purchaser shall recognize for purposes of eligibility for
participation and vesting under its employee benefit plans and compensation
arrangements the service of any Transferred Employee with Seller and/or its
Affiliates.

        (c)  As of the Closing Date, Purchaser will assume any and all
obligations of the Seller to Transferred Employees for any vacation entitlement
and vacation pay entitlement which were accrued as of the Closing Date and set
forth on Schedule 1.4.1(a)(iii), as adjusted.

        (d)  Neither Purchaser nor Seller intend this Section 7.1 to create any
rights or interest, except as between Purchaser and Seller, and no present or
future employees of any Party (or any dependents of such employees) will be
treated as third party beneficiaries in or under this Agreement.

        (e)  Before and after the Closing Date, Seller and Purchaser will
cooperate to make available to each other on a prompt basis all reasonable
information and documents as may be necessary to coordinate the employment by
Purchaser of Transferred Employees, their benefit programs and employment
practices and to further the orderly administration of those programs, practices
in the provisions of this Agreement relating to Transferred Employees.

        (f)    Seller shall retain sponsorship and liability of all Corporation
Benefit Plans following the Closing, and for payment of all benefits owing under
the Corporation Benefit Plans both before and after the Closing.

        (g)  Seller and Purchaser agree to use their reasonable efforts to
execute all necessary documents, file all required forms with any governmental
agencies and to undertake all actions that may be necessary or desirable to
implement expeditiously any actions contemplated in this Section 7.1.

        7.2    Maintenance of Books and Records.    Each of Seller and Purchaser
shall preserve until the seventh anniversary of the Closing Date all records
possessed or to be possessed by such Party relating to any of the assets,
liabilities or business of the Business prior to the Closing Date. After the
Closing

A-34

--------------------------------------------------------------------------------

Date, where there is a legitimate purpose, such Party shall provide the other
Parties with access, upon prior reasonable written request specifying the need
therefor, during regular business hours, to (a) the officers, directors,
accountants, and employees of such Party and (b) the books of account and
records of such Party, and the other Parties and their representatives shall
have the right to make copies of such books and records; provided, however, that
the foregoing right of access shall not be exercisable in such a manner as to
interfere unreasonably with the normal operations and business of such Party;
and further provided, that, as to so much of such information as constitutes
trade secrets or confidential business information of such Party, the requesting
Party and its officers, directors and representatives will use due care to not
disclose such information except (i) as required by law, (ii) with the prior
written consent of such Party, which consent shall not be unreasonably withheld,
or (iii) where such information becomes available to the public generally, or
becomes generally known to competitors of such Party, through sources other than
the requesting Party, its affiliates or its officers, directors or
representatives. Such records may nevertheless be destroyed by a Party if such
Party sends to the other Party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed. Such
records may then be destroyed after the 30th day after such notice is given
unless the other Party objects to the destruction, in which case, the Party
seeking to destroy the records shall deliver such records to the objecting
Party.

        7.3    Payments Received.    Seller and Purchaser each agree that after
the Closing Date they will hold and will promptly transfer and deliver to the
other, from time to time as and when received by them, any cash, checks with
appropriate endorsements (using their best efforts not to convert such checks
into cash), or other property that they may receive on or after the Closing Date
which properly belongs to the other Party and will account to the other for all
such receipts.

        7.4    Use of Name.    In connection with the submission of the Proxy
Statement, CHE shall obtain approval to change its and Seller's name.
Immediately following the Closing Date, Seller and CHE shall take all such
actions as are necessary to change the name of Chart House, Inc., Chart House
Enterprises, Inc. and the corporate name of any affiliate of CHE to another
corporate name which does not include the word "Chart House" or other words
which are confusingly similar to the corporate names, trade names and/or
trademarks of Purchaser and/or its affiliates.

        7.5    Publicity.    Parent and CHE will agree upon the timing and
content of the initial press release to be issued describing the transactions
contemplated by this Agreement, and will not make any public announcement
thereof prior to reaching such agreement unless required to do so by Applicable
Law or regulation or stock exchange requirement. To the extent reasonably
requested by any other Party, each Party will thereafter consult with and
provide reasonable cooperation to the others in connection with the issuance of
further press releases or other public documents describing the transactions
contemplated by this Agreement.

        7.6    No Solicitation of Other Offers.    

        (a)  CHE shall not, nor shall it permit any of its subsidiaries to, nor
shall it authorize or permit any officer, director or representative or agent of
CHE or any of its subsidiaries (including, without limitation, any investment
banker, financial advisor, attorney or accountant retained by CHE or any of its
subsidiaries) to, directly or indirectly, (i) solicit, initiate or knowingly
encourage (including by way of furnishing non-public information), or take any
other action to facilitate the initiation of any inquiries or proposals
regarding an Acquisition Proposal (as hereinafter defined), (ii) engage in
negotiations or discussions concerning, or provide any nonpublic information to
any Person relating to, any Acquisition Proposal, or (iii) agree to approve or
recommend any Acquisition Proposal; provided, however, that nothing contained in
this Section 7.6 shall prohibit CHE or the Board from taking and disclosing to
stockholders a position contemplated by Rule 14e-2 promulgated under the
Exchange Act; and provided, further, that, prior to CHE Stockholders' Meeting,
(y) the Board

A-35

--------------------------------------------------------------------------------

on behalf of CHE may upon the bona fide unsolicited request of a Third Party (as
hereinafter defined) furnish information or data (including, without limitation,
confidential or non-public information or data) relating to CHE or its
subsidiaries for the purposes of an Acquisition Proposal and participate in
negotiations with a Person making an unsolicited bona fide Acquisition Proposal
if the Board believes that to do so could reasonably lead to a Superior Proposal
(as hereinafter defined) and (z) the Board may withdraw or modify its
recommendation relating to this Agreement or the transactions contemplated
hereby if the Board determines in good faith after consultation with its
financial advisor that the transactions contemplated hereby are no longer in the
best interests of CHE's stockholders and that such withdrawal or modification
is, therefore, advisable in order to satisfy its fiduciary duties to CHE's
stockholders under Applicable Law.

        (b)  As used in this Agreement, "Acquisition Proposal" means any
proposal for any of the following (in each case, an "Acquisition Transaction"):
(i) a transaction pursuant to which any Person (or group of Persons) other than
Parent or its affiliates (a "Third Party") acquires 20% or more of the
outstanding shares of capital stock of CHE or Seller pursuant to a tender offer
or exchange offer or otherwise, (ii) a merger or other business combination
involving CHE or Seller and any Third Party, (iii) any other transaction
pursuant to which any Third Party acquires control of assets (including for this
purpose the outstanding equity securities of Seller or other subsidiaries of
CHE, and the entity surviving any merger or business combination including any
of them) of CHE or Seller having a fair market value equal to 20% or more of the
fair market value of all the assets of CHE or Seller immediately prior to such
transaction, (iv) any public announcement by a Third Party of a proposal, plan
or intention to do any of the foregoing or any agreement to engage in any of the
foregoing, (v) a self tender offer, or (vi) any transaction subject to
Rule 13(e)-3 under the Exchange Act. As used in this Agreement, "Superior
Proposal" means an Acquisition Proposal for more than 50% of the outstanding
shares of capital stock, or for all or substantially all of the assets, of CHE
that (i) is not subject to any financing contingencies or is, in the good faith
judgment of the Board after consultation with its financial advisor, reasonably
capable of being financed and (ii) the Board determines in good faith, based
upon such matters as it deems relevant, including an opinion of its financial
advisor, would, if consummated, result in a transaction more favorable to CHE's
stockholders from a financial point of view than the transactions contemplated
hereby.

        (c)  Prior to providing any information to or entering into discussions
with any Person in connection with an Acquisition Proposal by a Person as set
forth in Section 7.6(a), CHE shall receive from such Person an executed
confidentiality agreement in reasonably customary form and shall notify Parent
orally and in writing of the existence of any Acquisition Proposal or any
inquiries indicating that any Person is considering making or wishes to make an
Acquisition Proposal, as promptly as practicable (but in no case later than
three Business Days) after its receipt thereof. CHE shall, to the extent
reasonably practicable, inform Parent of the status of any discussions or
negotiations with any such Third Party, and any material changes to the terms
and conditions of such Acquisition Proposal. At least five (5) days prior to
either (x) accepting any Superior Proposal or (y) any change by the Board in its
recommendation of the transactions contemplated hereby (if following the receipt
of any Acquisition Proposal), CHE shall advise Parent orally and in writing of
such Acquisition Proposal and the material terms and conditions of such
Acquisition Proposal and the identity of the Person making any such Acquisition
Proposal. During such five (5) day period, the Board shall negotiate in good
faith to determine whether Parent can or is willing to make a proposal that is
superior to the Superior Proposal.

A-36

--------------------------------------------------------------------------------




        (d)  Subject to the foregoing provisions of this Section 7.6, CHE shall
immediately cease and cause to be terminated any existing discussions or
negotiations with any Person (other than Parent and Purchaser) conducted
heretofore with respect to any of the foregoing. CHE shall ensure that the
officers and directors of CHE and its subsidiaries and any investment banker,
financial advisor, attorney, accountant or other advisor or representative
retained by CHE are aware of the restrictions described in this Section 7.6.

        7.7    Sales and Liquor Taxes.    

        Seller agrees that it will pay any sales and liquor tax and any taxes
required to be paid pursuant to the Illinois Unemployment Insurance Act, in each
case relating to the operations of Seller and attributable to time periods prior
to the Closing Date.

        7.8    Further Assurances, Post-Closing Cooperation.    

        (a)  At any time or from time-to-time after the Closing, at Purchaser's
request and without further consideration, CHE and Seller shall execute and
deliver to Purchaser such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as Purchaser may reasonably deem necessary or desirable in
order more effectively to transfer, convey and assign to Purchaser, and to
confirm Purchaser's title to, all of the Assets, and, to the full extent
permitted by law, to put Purchaser in actual possession and operating control of
the Business and the Assets and to assist Purchaser in exercising all rights
with respect thereto, and otherwise to cause CHE and Seller to fulfill their
obligations under this Agreement. Seller shall be reimbursed by Purchaser for
any actual out-of-pocket expense incurred in connection with the foregoing.

        (b)  If, in order properly to prepare its Tax Returns, other documents
or reports required to be filed with any Governmental Authority, financial
statements or to fulfill its obligations hereunder, it is necessary that a Party
be furnished with additional information, documents or records relating to the
Business and such information, documents or records are in the possession or
control of the other Party, such other Party shall use commercially reasonable
efforts to furnish or make available such information, documents or records (or
copies thereof) at the recipient's request, cost and expense. Any information
obtained by Seller or Purchaser in accordance with this paragraph shall be held
confidential by Seller or Purchaser in accordance with Section 4.3.


ARTICLE VIII

MISCELLANEOUS


        8.1    Termination.    

        Anything herein or elsewhere to the contrary notwithstanding, this
Agreement may be terminated by written notice of termination at any time before
the Closing Date only as follows:

        (a)  by mutual written consent of Parent and CHE; or

        (b)  subject to Section 5.1.2 and 5.2.2, by Parent or CHE if the Closing
shall not have occurred by July 31, 2002, provided, however, that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to any
Party whose failure to perform any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date; or

        (c)  by Parent or CHE, if any court of competent jurisdiction or
Governmental Authority shall have issued an order, decree or ruling or taken any
other action permanently restraining,

A-37

--------------------------------------------------------------------------------




enjoining or otherwise prohibiting the payment of the Purchase Price and such
order, decree, ruling or other action shall have become final and nonappealable;
or

        (d)  by Parent or CHE, if the Board shall have authorized CHE to enter
into a written agreement concerning a transaction that the Board has determined
is a Superior Proposal; or

        (e)  by Parent or CHE, if the Required Company Vote shall not have been
obtained at the CHE Stockholders' Meeting; or

        (f)    by CHE, in the event of a breach in any material respect by
Parent or Purchaser of any representation, warranty, covenant or agreement
contained in this Agreement which (i) cannot or has not been cured within
15 days after the giving of written notice of such breach to Parent and
Purchaser and has not been waived by CHE pursuant to the provisions hereof and
(ii) would cause the conditions set forth in Article V not to be satisfied;

        (g)  by Parent, if the Board shall have withdrawn or modified its
approval or recommendation of this Agreement or the transactions contemplated
hereby; or

        (h)  by Parent, in the event of a breach in any material respect by
Seller or CHE of any representation, warranty, covenant or agreement contained
in this Agreement which (i) cannot or has not been cured prior to 15 days after
the giving of written notice of such breach to Seller and has not been waived by
Parent pursuant to the provisions hereof and (ii) would cause the conditions set
forth in Article V not to be satisfied.

        8.2    Effect of Termination and Abandonment.    In the event of
termination of this Agreement and abandonment of the transactions contemplated
hereby pursuant to this Article VIII, no Party (or any of its directors or
officers) shall have any liability or further obligation to any other Party,
except as provided in Section 8.3 and 8.6, except that nothing herein will
relieve any Party from liability for any breach of this Agreement.

        8.3    Payment of Certain Fees upon Termination.    If (i) CHE or Parent
terminates this Agreement pursuant to Section 8.1(d) or (ii) Parent terminates
this Agreement pursuant to Section 8.1(g) and by the date which is twelve
(12) months after the date of termination of this Agreement, an Acquisition
Transaction with a third party is announced or a letter of intent is entered
into and the Acquisition Transaction is subsequently consummated, then, in
either case, CHE shall pay to Parent, by wire transfer of immediately available
funds, within two days after the consummation of the transaction constituting a
Superior Proposal or Acquisition Transaction, as the case may be, a fee of
$1,500,000 plus expenses not to exceed $500,000.

        8.4    Bulk Sales Law.    Purchaser waives compliance by Seller with the
provision of any applicable bulk sales laws. Seller shall promptly pay and
discharge when due or contest or litigate all claims of creditors that are
asserted against Purchaser by reason of non-compliance with such laws, except
with respect to any such claims that relate to the Assumed Liabilities.

        8.5    Sales, Transfer and Documentary Taxes, etc.    All excise, sales,
value added, use, registration, stamp, transfer and similar Taxes, levies,
charges and fees incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by Purchaser, whether imposed by law on Seller
or Purchaser, and Purchaser shall indemnify, reimburse and hold harmless Seller
in respect of the liability for payment of or failure to pay any such Taxes,
levies, charges or fees. Purchaser and Seller shall cooperate in providing each
other appropriate resale exemption certificates and other appropriate Tax
documentation.

        8.6    Expenses.    Each Party shall bear its own expenses, including
the fees and expenses of any attorneys, accountants, investment bankers,
brokers, finders or other intermediaries or other Persons engaged by it,
incurred in connection with this Agreement and the transactions contemplated
hereby, except (i) the expenses incurred in connection with the printing, filing
and mailing to stockholders of

A-38

--------------------------------------------------------------------------------


the Proxy Statement and the solicitation of stockholder approvals shall be the
sole responsibility of CHE, and (ii) all filing fees incurred, or to be
incurred, in connection with filings under the HSR Act and any other applicable
antitrust laws and regulations shall be shared equally by CHE and Parent.

        8.7    Contents of Agreement; Amendments.    This Agreement and the
Confidentiality Agreement dated August 13, 2001 between Parent and CHE (the
"Confidentiality Agreement') sets forth the entire understanding of the Parties
hereto with respect to the transactions contemplated hereby. Any and all
previous agreements and understandings between or among the Parties regarding
the subject matter hereof, whether written or oral (other than the
Confidentiality Agreement), are superseded by this Agreement. This Agreement
shall not be amended or modified except by written instrument duly executed by
each of the Parties hereto.

        8.8    Assignment and Binding Effect.    This Agreement may not be
assigned prior to the Closing by any Party without the prior written consent of
the other Parties, provided that Purchaser may assign this Agreement to an
affiliate of Purchaser without obtaining such consent, provided further that no
such assignment shall relieve Purchaser or Parent of its obligations hereunder.
Subject to the foregoing, all of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
successors and assigns of CHE, Parent, Seller and Purchaser, provided that the
Parties hereto shall continue to be obligated in accordance with the terms of
this Agreement.

        8.9    Waiver.    Any term or provision of this Agreement may be waived
at any time by the Party entitled to the benefit thereof by a written instrument
duly executed by such Party.

        8.10    Notices.    All notices required or permitted to be given
hereunder shall be in writing and may be delivered by hand, by facsimile, by
nationally recognized private courier, or by United States mail. Notices
delivered by mail shall be deemed given three (3) Business Days after being
deposited in the United States mail, postage prepaid, registered or certified
mail. Notices delivered by hand, by facsimile, or by nationally recognized
private carrier shall be deemed given on the first Business Day following
receipt; provided, however, that a notice delivered by facsimile shall only be
effective if such notice is also delivered by hand, or deposited in the United
States mail, postage prepaid, registered or certified mail, on or before two
(2) Business Days after its delivery by facsimile. All notices shall be
addressed as follows:

    (a)   As to the Company:   Chart House Enterprises, Inc.
640 North LaSalle Street, Suite 295
Chicago, Illinois 60610             Telephone:   (312) 202-1924            
Telecopy:   (312) 649-6941             Attn:   Kenneth R. Posner
 
 
 
 
with a copy (which shall not constitute notice) to:
 
Seyfarth Shaw
55 East Monroe Street
Suite 4200
Chicago, Illinois 60603             Telephone:   (312) 269-8961            
Telecopy:   (312) 269-8869             Attn:   Robert F. Weber

A-39

--------------------------------------------------------------------------------

    (b)   As to Parent and Merger Sub:   Landry's Restaurants, Inc.
1510 West Loop South
Houston, Texas 77027             Telephone:   (713) 386-7000            
Telecopy:   (713) 386-7070             Attention:   Tilman J. Fertitta,
Chairman,
President and Chief Executive Officer
 
 
 
 
with a copy (which shall not constitute notice) to:
 
Haynes and Boone, LLP
1000 Louisiana
Suite 4300
Houston, Texas 77002             Telephone:   (713) 547-2566            
Telecopy:   (713) 236-5652             Attention:   Arthur S. Berner

or to such other address and to the attention of such other Person as the Party
to whom such notice is to be given may have theretofore designated in a notice
to the other Party hereto.

        8.11    Governing Law.    This Agreement shall be governed by and
interpreted and enforced in accordance with the internal laws of the State of
Delaware.

        8.12    No Benefit to Others.    The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the Parties hereto and, in the case of Article VI hereof, the other Indemnitees,
and their heirs, executors, administrators, legal representatives, successors
and assigns, and they shall not be construed as conferring any rights on any
other Persons.

        8.13    Headings, Gender and "Person".    All section headings contained
in this Agreement are for convenience of reference only, do not form a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires. Any reference to a "Person" herein shall include an
individual, firm, corporation, partnership, trust, Governmental Authority or
body, association, unincorporated organization or any other entity.

        8.14    Schedules and Exhibits.    All schedules and exhibits referred
to herein are intended to be and hereby are specifically made a part of this
Agreement.

        8.15    Severability.    Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability, and any such invalidity or
unenforceability shall not invalidate or render unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        8.16    Counterparts; Facsimile Signatures.    This Agreement may be
executed in any number of counterparts and any Party hereto may execute any such
counterpart, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. This Agreement shall become binding when one or more
counterparts taken together shall have been executed and delivered by the
Parties. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. The
Parties agree that facsimile transmission of original signatures shall
constitute and be accepted as original signatures.

        8.17    CHE Guarantee.    CHE hereby unconditionally guarantees to
Purchaser and Parent the full and timely performance of all of the obligations
and agreements of Seller in accordance with the terms

A-40

--------------------------------------------------------------------------------

hereof. The foregoing guarantee shall include the guarantee of the payment of
all Purchaser Losses which might become recoverable as a result of the
nonperformance of any of the obligations or agreements so guaranteed or as a
result of the nonperformance of this guarantee. Each of Purchaser and Parent
may, at its option, proceed against CHE for the performance of any such
obligation or agreement, or for damages for default in the performance thereof,
without first proceeding against Seller or against any of its properties. CHE
further agrees that its guarantee shall be an irrevocable guarantee and shall
continue in effect notwithstanding any extension or modification of any
guaranteed obligation, any assumption of any such guaranteed obligation by any
other party, or any other act or thing which might otherwise operate as a legal
or equitable discharge of a guarantor and CHE hereby waives all special
suretyship defenses and notice requirements.

        8.18    Parent Guarantee.    Parent hereby unconditionally guarantees to
Seller and CHE the full and timely performance of all of the obligations and
agreements of Purchaser in accordance with the terms hereof. The foregoing
guarantee shall include the guarantee of the payment of all Seller Losses which
might become recoverable as a result of the nonperformance of any of the
obligations or agreements so guaranteed or as a result of the nonperformance of
this guarantee. Each of Seller and CHE may, at its option, proceed against
Parent for the performance of any such obligation or agreement, or for damages
for default in the performance thereof, without first proceeding against
Purchaser or against any of its properties. Parent further agrees that its
guarantee shall be an irrevocable guarantee and shall continue in effect
notwithstanding any extension or modification of any guaranteed obligation, any
assumption of any such guaranteed obligation by any other party, or any other
act or thing which might otherwise operate as a legal or equitable discharge of
a guarantor and Parent hereby waives all special suretyship defenses and notice
requirements.

        8.19    No Strict Construction.    The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent and agreement, and no rule of strict construction shall be applied
against any Party.

        8.20    Jurisdiction and Service of Process.    SELLER, CHE, PARENT AND
PURCHASER HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN WILMINGTON, DELAWARE, AND IRREVOCABLY AGREE THAT, SUBJECT TO THE
OTHER PROVISIONS OF THIS AGREEMENT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT WHICH MAY BE LITIGATED SHALL BE LITIGATED IN SUCH
COURTS. EACH OF SELLER, CHE, PARENT AND PURCHASER ACCEPTS FOR SUCH PARTY AND IN
CONNECTION WITH SUCH PARTY'S PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

        8.21    Trial.    EACH OF SELLER, CHE, PARENT AND PURCHASER HEREBY
WAIVES SUCH PARTY'S RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF. EACH OF SELLER, CHE, PARENT AND PURCHASER
ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF ANY PARTY TO THIS AGREEMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF SELLER, CHE,
PARENT AND PURCHASER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY

A-41

--------------------------------------------------------------------------------


RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF SELLER, CHE,
PARENT AND PURCHASER FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS
REVIEWED THIS WAIVER WITH SUCH PARTY'S LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY'S JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

        8.22    Knowledge.    As used in this Agreement, "knowledge" of Seller
or CHE, to Seller's or CHE's knowledge, or words of similar import shall mean
the actual knowledge as of the applicable date, after reasonable inquiry, of
those persons listed in Schedule 8.22(a). As used in this Agreement, "knowledge"
of Purchaser or Parent, to Purchaser's or Parent's knowledge, or words of
similar import shall mean the actual knowledge as of the applicable date, after
reasonable inquiry, of those persons listed in Schedule 8.22(b).

        8.23    Attorney's Fees.    The prevailing Party in any action, suit,
proceeding, arbitration, or mediation, brought to enforce any matter under this
Agreement, shall be entitled to recover, in addition to any other available
remedies, its reasonable attorney's fees and costs actually incurred in
connection with the action, suit, proceeding, arbitration or mediation.

        [SIGNATURE PAGE FOLLOWS]

A-42

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of
the day and year first above written.

    CHART HOUSE, INC.
 
 
By:
/s/  KENNETH R. POSNER      

--------------------------------------------------------------------------------

    Name: Kenneth R. Posner

--------------------------------------------------------------------------------

    Title: President

--------------------------------------------------------------------------------


 
 
CHART HOUSE ENTERPRISES, INC.
 
 
By:
/s/  KENNETH R. POSNER      

--------------------------------------------------------------------------------

    Name: Kenneth R. Posner

--------------------------------------------------------------------------------

    Title: President

--------------------------------------------------------------------------------


 
 
LANDRY'S RESTAURANTS, INC.
 
 
By:
/s/  TILMAN J. FERTITTA      

--------------------------------------------------------------------------------

Tilman J. Fertitta
President
 
 
LCH ACQUISITION, INC.
 
 
By:
/s/  TILMAN J. FERTITTA      

--------------------------------------------------------------------------------

Tilman J. Fertitta
President

A-43

--------------------------------------------------------------------------------




ANNEX I

DEFINITIONS


        Capitalized terms used but not defined in the Asset Purchase Agreement
have the respective meanings assigned to such terms below.

        "AAA" is defined in Section 1.3.3(b).

        "Acquisition Proposal" is defined in Section 7.6(b).

        "Acquisition Transaction" is defined in Section 7.6(b).

        "Affiliate" of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

        "Agreed Rate" is defined in Section 1.3.3(c).

        "Agreement" is defined in the first paragraph of this Agreement.

        "Amended and Restated By-Laws" is defined in Section 3.1.2.

        "Applicable Law" means any law, order, rule or regulation applicable to
the Company, any Company Subsidiary or the assets of the Company or any Company
Subsidiary.

        "Assets" is defined in Section 1.1.

        "Assigned Contracts" is defined in Section 1.1.1(e).

        "Assumed Closing Date Liabilities" is defined in Section 1.3.3(a).

        "Assumed Closing Statement" is defined in Section 1.3.3(a).

        "Assumed Current Assets" is defined in Section 1.3.3(a)

        "Assumed Liabilities" is defined in Section 1.4.1.

        "Assumption Agreement" is defined in Section 2.2(a)(iv).

        "Blue Sky Laws" is defined in Section 3.1.4(b).

        "Board" is defined in Section 3.1.3.

        "Business" is defined in Recital A.

        "CERCLA" means the federal Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Sections 9601 et. seq., as amended.

        "CHE" is defined in the first paragraph of this Agreement.

        "CHE SEC Reports" is defined in Section 3.1.5(a).

        "CHE Stockholders' Meeting" is defined in Section 4.1.5.

        "Closing" is defined in Section 2.1.

        "Closing Date" is defined in Section 2.1.

        "Closing Assumed Current Assets" is defined in Section 1.3.3(a).

        "COBRA" means Consolidated Omnibus Budget Reconciliation Act, as
amended.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Common Stock" is defined in Section 3.1.3.

A-44

--------------------------------------------------------------------------------


        "Confidential Information" is defined in Section 4.3.

        "Confidentiality Agreement" is defined in Section 8.7.

        "Contract" means any loan or credit agreement, note, bond, mortgage,
indenture, lease, sublease, purchase order or other agreement, commitment, or
license.

        "Corporation Benefit Plans" is defined in Section 1.1.2(i).

        "DGCL" is defined in Section 3.1.3.

        "Environmental Law" means any applicable federal, state, and local
statute, regulation, ordinance, and administrative or judicial order relating to
protection of public health and welfare and the environment, including, without
limitation, those regulating hazardous substances, such as CERCLA, the Resource
Conservation and Recovery Act, the Federal Clean Air and Clean Water Acts, and
their state analogs, and those relating to the protection of environmentally
sensitive areas.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Estimated Assumed Closing Date Liabilities" is defined in
Section 1.3.3(a).

        "Estimated Assumed Current Assets" is defined in Section 1.3.3(a).

        "Estimated Assumed Current Assets Statement" is defined in
Section 1.3.3(a).

        "Exchange Act" is defined in Section 3.1.4(b).

        "Excluded Assets" is defined in Section 1.1.2.

        "Excluded Contracts" is defined in Section 1.1.2(g).

        "Excluded Liabilities" is defined in Section 1.4.2.

        "FIRPTA" means Foreign Investment in Real Property Tax Act.

        "GAAP" is defined in Section 3.1.5(b).

        "Governmental Authorities" is defined in Section 3.1.4(b).

        "Hazardous Substance" means "hazardous substance," "pollutant," or
"contaminant," and "petroleum" and "natural gas liquids" as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, bioaerosols, radioactive materials, mold, and putrescible and
infectious materials.

        "HSR Act" is defined in Section 3.1.4(b).

        "Indemnitee" is defined in Section 6.3(a).

        "Indemnitor" is defined in Section 6.3(a).

        "Independent Accounting Firm" is defined in Section 1.3.3(b).

        "Intellectual Property" is defined in Section 3.1.18(b).

        "Interested Party" is defined in Section 4.3.

        "Inventory" is defined in Section 1.1.1(d).

        "IRS" means the Internal Revenue Service.

        "knowledge" is defined in Section 8.22.

        "Landlord's Consents" is defined in Section 2.2(a)(xi).

A-45

--------------------------------------------------------------------------------


        "Latest Balance Sheet" is defined in Section 3.1.5(c).

        "Lease Assignments" is defined in Section 2.2(a)(iii).

        "Leased Property" is defined in Section 1.1.1(a).

        "Leases" is defined in Section 1.1.1(a).

        "Liabilities Schedule" is defined in Section 1.3.3(a).

        "Liens" means mortgages, liens, security interests, pledges, easements,
rights of first refusal, options, restrictions or encumbrances of any kind.

        "Losses" is defined in Section 6.3(a).

        "Material Adverse Effect" means in respect of any Person, any change in,
or effect on such Person, or, in the case of the Seller, the Business or the
Assets, in each case taken as a whole, which is or is reasonably likely to be,
materially adverse to the business, operations, assets, liabilities, financial
condition of the Business or the Assets, taken as a whole.

        "Material Contract" is defined in Section 3.1.16(a).

        "Newco" is defined in Section 1.6.

        "Non-Solicitation Agreement" is defined in Section 5.1.6.

        "Notice of Claim" is defined in Section 6.3(b).

        "OSHA" means Occupational Safety and Health Administration.

        "Parent" is defined in the first paragraph of this Agreement.

        "Parent Representatives" is defined in Section 4.1.7.

        "Party" or "Parties" means one or more as the context requires of CHE,
Seller, Parent and Purchaser.

        "Permits" is defined in Section 1.1.1(f).

        "Permitted Liens" is defined in Section 3.1.14.

        "Person" is defined in Section 8.13.

        "Piper Jaffray" is defined in Section 3.1.10.

        "Possessory Collateral" is defined in Section 5.1.9(a).

        "Preferred Stock" is defined in Section 3.1.3.

        "Premises" is defined in Recital A.

        "Proceedings" is defined in Section 3.1.8.

        "Proxy Statement" is defined in Section 3.1.9.

        "Purchaser" is defined in the first paragraph of this Agreement.

        "Purchaser Losses" is defined in Section 6.1.

        "Purchaser's Disclosure Schedule" is defined in Section 3.2.

        "Purchaser's Medical Plan" is defined in Section 7.1(b).

        "Purchase Price" is defined in Section 1.3.1.

        "Release Documents" is defined in Section 5.1.9(a).

A-46

--------------------------------------------------------------------------------


        "Required Company Vote" is defined in Section 3.1.3.

        "Required Consents" is defined in Section 3.1.4(b).

        "Restated Certificate of Incorporation" is defined in Section 3.1.2.

        "Returns" means, collectively, with respect to any Person, returns,
declarations of estimated tax, tax reports, information returns and statements
relating to any material Taxes with respect to any income, assets or operations.

        "SEC" means the Securities and Exchange Commission.

        "Securities Act" is defined in Section 3.1.4(b).

        "Seller" is defined in the first paragraph of this Agreement. In
addition, "Seller" shall mean any Subsidiary of Chart House, Inc. or CHE, owning
any interest in the Assets or the Business.

        "Seller Losses" is defined in Section 6.2.

        "Seller's Disclosure Schedule" is defined in Section 3.1.

        "Seller's Medical Plan" is defined in Section 7.1(b)(ii).

        "Senior Debt" means the Company's Revolving Credit and Term Loan
Agreement.

        "Senior Lender" means the holder of the Senior Debt.

        "Stock Sale" is defined in Section 1.6.

        "Sub Debt" means the Company's outstanding unsecured notes.

        "Sub Lender" means the holder of the Sub Debt Amount.

        "Subsidiary" means, with respect to any Person, any other Person of
which more than fifty percent (50%) of the capital stock or other interests
entitled to vote in the election of directors or comparable Persons performing
similar functions are at the time owned or controlled, directly or indirectly,
through one or more Subsidiaries, by such Person.

        "Subsidiary Documents" is defined in Section 3.1.2.

        "Superior Proposal" is defined in Section 7.6(b).

        "Taxes" in the plural and "Tax" in the singular means all federal,
state, local and foreign taxes, including income, employment (including Social
Security, withholding and state disability), excise, property, franchise, gross
income, real or personal property, ad valorem, sales, use, customs, duties, and
other taxes, fees, assessments or charges of any kind, together with all
interest, additions to tax and penalties relating thereto.

        "Tax Return" means any return, report, declaration, form, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

        "Third Party" is defined in Section 7.6(b).

        "Third Party Claims" is defined in Section 6.3(c).

        "Transferred Employees" is defined in Section 7.1(a).

        "Transition Services Agreement" is defined in Section 2.2(a)(v).

A-47

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



ASSET PURCHASE AGREEMENT
ARTICLE I PURCHASE AND SALE OF ASSETS
ARTICLE II CLOSING ITEMS TO BE DELIVERED AND THIRD PARTY CONSENTS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV AGREEMENTS PENDING CLOSING
ARTICLE V CONDITIONS PRECEDENT TO THE CLOSING
ARTICLE VI INDEMNIFICATION
ARTICLE VII ADDITIONAL AGREEMENTS
ARTICLE VIII MISCELLANEOUS
ANNEX I DEFINITIONS
